         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 1 of 117



                         DECLARATION OF JOSEPH PALAMARA
                             PURSUANT TO 28 U.S.C. § 1746

       My name is Joseph Palamara, and I am over 18 years old. I have personal knowledge of

the facts stated below. If called as a witness, I could and would testify as follows:

       1.      I currently reside in New Jersey. I worked as a senior manager and as an

executive for financial services and asset management firms for about forty years before retiring

in 2013. I have traded and continue to trade stocks and options actively.

       2.      I first came across Raging Bull on the internet in 2017. I saw marketing materials

about one of Raging Bull’s “swing trading” services called Biotech Breakouts. They were

offering a 30-day trial or introductory offer for this service for $49. The service featured a

“millionaire” trader named Kyle Dennis.

       3.      I was interested in Biotech Breakouts because it claimed to provide both training

and stock alerts that I could follow to place trades. I thought it was worth a try since it only cost

$49 and I might learn something new about trading. They told me the subscription included

access to Dennis’ trade alerts, a live chatroom, and training videos.

       4.      When I joined, Raging Bull sent me an alert instructing me to “[a]pprove

(Whitelist) and prioritize all emails from BiotechBreakouts.com and Kyle Dennis” in order to get

updates and “receive the full benefit” of being a subscriber. Raging Bull also said that its team

would “post a lot of important trading information” on Facebook and Twitter. Attached as

Attachment A is a true and correct copy of the text file of this email dated September 6, 2017.

       5.      I also received an email from Kyle Dennis welcoming me to “Lightning Alerts.”

The email contained bios for the members of the Lightning Alert team, Kyle Dennis and Keith

Kern. The email stated that Dennis is a “Multi-Million dollar stock trader, investor, and



                                            Page 1 of 12


                                                                                        PX 11, 667
         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 2 of 117



mentor,” that he has taken his trading account “from 15k to over 3 million in trading profits,”

that he “brings expert insight on the Biotech sector as well as every other sector in the market,”

and that he “uses his unique strategies and research to uncover stocks with enormous growth

potential.” The email also said Keith Kern was the “founder of Trader’s Toolbox” and that he

has “learned strategies to help limit risks and maximize rewards.” The email goes on to say that

“Kyle and Keith will both curate their own stock watchlists,” that each watchlist “will have their

meticulously researched stocks to allow you to select which company that best fits your trading

style,” and that these watchlists “will identify the best Buy, Hold, and Sell positions to help

traders execute winning trades.” Attached as Attachment B is a true and correct copy of the text

file of this email dated September 6, 2017.

       6.      In some of the early trade alerts that I got, Kyle Dennis would flag several stock

tickers he was looking at and spoke of them as “momentum stocks” or “Fibonacci retracement

stocks.” He would use highly technical jargon and say things like a “strong continuation triangle

is forming” or that a “nice green candle closed.” Attached as Attachment C are true and correct

copies of text files of some of these emails from September and October 2017.

       7.      Kyle Dennis claimed to be an expert on biotech stocks and conveyed the

impression that he or his team would be doing all the market research on biotech stocks that Kyle

would be trading and alerting his subscribers about. I also thought Kyle Dennis was looking at

biotech stocks that he planned to hold on to for one to four weeks. In my correspondence with

Raging Bull, the company’s representatives also assured me that Kyle Dennis would hold his

stocks for 1 to 4 weeks.

       8.      During the trial period, I also had access to live chatrooms, where the moderators

were sending additional stock alerts and recommending what stocks to trade in real time. The

                                            Page 2 of 12


                                                                                     PX 11, 668
         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 3 of 117



moderator was always one of the two principals of Raging Bull: Kyle Dennis and another

individual who worked with Kyle. I remember the chatrooms were also filled with other people

that I did not know. I was drawn to the chatrooms because the information you learned here was

provided in real time.

       9.      Around October 6, 2017, as my 30-day trial period was about to run out, I told

Raging Bull I wanted to extend my service for another three months (to a quarterly subscription),

which Raging Bull was offering at that time for $299. I then realized that Raging Bull was

offering an annual subscription to this same service for $499. I told a Raging Bull representative

that I wanted to sign up the annual subscription instead.

       10.     After I signed up for the annual subscription, I received another welcome email

from Kyle Dennis. In the email, Kyle Dennis said he “will be relentlessly researching and

providing [me] with the best short term biotech catalyst trades” and that he would “put forth the

best risk to reward trades and do it better than anyone.” Kyle also stated that his subscribers

would “receive 2 - 3 FDA insider alerts per week by email and text in real-time” and his “direct

due diligence and reason for buying the stock.” Kyle also said that “[i]n a typical market, my

goal is to hold these trades between 1 - 4 weeks” and he will “typically be looking for profits in

the 20 – 30% range, but sometimes I will be looking to capture 50% or more depending on the

situation.” Attached as Attachment D is a true and correct copy of the text file of this email.

       11.     A few days later, I noticed that my credit card was charged $299 for the quarterly

subscription and charged another $499 for the annual subscription. At first, I thought Raging

Bull double-billed by mistake so I reached out to tell them. A Raging Bull representative

(Daren) responded and told me that the $499 was an “upgrade fee” and that it was “combined

with the $299 to reach the annual rate of $798.” Raging Bull later explained to me that the $299

                                           Page 3 of 12


                                                                                    PX 11, 669
        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 4 of 117



payment would carry me for three months and the $499 payment would extend the subscription

past January 6, 2018. Attached as Attachment E is a true and correct copy of this

correspondence.

       12.     One of the first things I noticed after extending my subscription was I no longer

had access to the chatrooms. On October 19, 2017, I emailed Raging Bull to complain but its

representative (Nathan) told me that “FDA Insider Alerts service does not come with a chat

room.” Nathan said I would get access to “educational videos, webinars, watch lists, alerts, and

can ask us questions for further help.” I thought I was signing up for Biotech Breakouts and

would be getting at minimum all the services they had available under the introductory offer of

$49. It did not make any sense to me that I would be paying more money but getting less in

return. I asked Nathan for a refund of the $499 since my subscription term on that payment had

not started yet. Nathan said “per company policy we do not give refunds on valid purchases. As

a result no refund will be given for your yearly upgrade.” I told Nathan that I was deceived by

Raging Bull’s advertising and had several more exchanges with Nathan about my refund. He

kept repeating that Raging Bull does not give refunds and to “enjoy the remaining time on your

subscription.” Attached as Attachment F is a true and correct copy of my correspondence with

Nathan at Raging Bull.

       13.     On October 24, 2017, I wrote to Nathan again to point out that what he had told

me about my refund and cancellation was not even consistent with Raging Bull’s disclaimers.

Nathan responded by saying that I was still getting “swing trades” from the service. He further

stated: “Swing trading is what Kyle does. He tends to hold a stock between 1 and 4 weeks. As

for the notification at the bottom of the email, it is simply reminding you that you can cancel

your auto renewal at any time.” See Attachment F.

                                           Page 4 of 12


                                                                                    PX 11, 670
         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 5 of 117



       14.     Around this time, I was receiving trade alert emails through the FDA Insider Alert

service. On the morning of October 12, 2017, which was a Thursday, Kyle Dennis sent an alert

that he had just bought 15,000 shares of CTRV at $0.63 and 1,500 shares of INO at $6.34 “for 1-

4 week holds.” On Tuesday morning the following week, however, Kyle Dennis reported that he

had “sold 15,000 shares of CTRV at $.79 for about $2,000 or +25%.” Kyle clearly did not hold

this stock for even one full week. Attached as Attachment G are true and correct copies of text

files for the trade alert emails for CTRV in October 2017.

       15.     Kyle Dennis did the same thing with “Akari Therapeutics (AKTX).” On

October 27, 2017, which was a Friday, Kyle sent an alert saying he bought 2,000 shares of

AKTX at $4.23 from his watch list. On Tuesday morning of the following week, Kyle said he

dumped his shares for $4.52 “for about +$600!” in profit. He did not send us any warning that

he would selling off his position so quickly. Attached as Attachment H are true and correct

copies of text files for the trade alert emails for AKTX in October 2017.

       16.     There were many times when Kyle would buy a stock, alert people about his buy,

and then sell that same stock the very same day without any notice. On November 1, 2017, Kyle

sent an email saying he had bought and sold LBIX in the same morning for a “huge $4,500

gain.” Attached as Attachment I is a true and correct copy of the text file for the trade alert

email for LBIX from November 1, 2017.

       17.     Kyle did the same thing with the stock from Oncosec Medical (ONCS). On

October 12, 2017, Kyle told his subscribers: “ONCS looks to be a big mover likely as they have

two abstracts at the meeting. The news came out at 3:55 PM yesterday and I was able to make

the Nucleus members in chat room aware of the news. I bought 10,000 shares before the close at

$1.04, and sold half in the after hours at $1.33. I still own 5,000 shares. Just full disclosure here

                                            Page 5 of 12


                                                                                     PX 11, 671
        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 6 of 117



since I’ll be adding it to the watch list here and looking for any weakness to add back more

shares to the position.” I obviously did not get his “news” since I did not have access to any

chatroom at this time. Attached as Attachment J is a true and correct copy of the text file for

the trade alert email for ONCS from October 12, 2017.

       18.     There were also times when Kyle would deviate from the trading plan that he

recommended to people following his trades. On November 1, 2017, Kyle told us that he

bought 5,000 shares of ONCS at $1.17 and that he was now holding 15,000 shares of this stock

at $1.11. Kyle laid out his “game plan” for trading this stock:

               Oncosec Medical (ONCS)
               Catalyst Dates: Phase 2 cancer data due out November 8 – 12
               Buy Zone: Up to $1.20
               Profit Zone: $1.50 or higher
               Stop Zone: $.95 or below

I understood this to mean that people like me who are following his trade alerts should plan to

buy this stock at any price up to or below $1.20 and plan to hold onto the stock until it reaches at

least $1.50. Attached as Attachment K is a true and correct copy of the text file for the trade

alert email for ONCS from November 1, 2017.

       19.     On the morning of November 2, 2017, which was a Thursday, Kyle Dennis sent

an email putting ONCS on his catalyst swing watch list with “1 - 4 week holds” and a “catalyst”

date of November 11. Kyle said: “I also added 5,000 more ONCS. The company has data on

November 11th and two funds just added big positions into the stock. That gives me some more

confidence that the data might actually be good and have a nice run into the 11th.” Attached as

Attachment L is a true and correct copy of the text file for the trade alert email for ONCS from

November 2, 2017.


                                           Page 6 of 12


                                                                                    PX 11, 672
         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 7 of 117



        20.     According to his emails from November 3 thru November 6, Kyle abruptly

dumped his ONCS stock:

               November 3, 2017 at 1:26pm (Friday): “I sold half, or 7,500 shares of ONCS,
                at $1.32 for a 19% gain. That is about a $1,500 win so far on a week and a half
                hold. I'm holding the rest of my 7,500 shares for a potential higher move next
                week.”

               November 6, 2017 at 9:32am (Monday): “I sold ONCS at $1.30 for an overall
                gain of about $3,000. Excellent Trade! Data abstracts for the SITC conference
                come out tomorrow. I tend to think the data update will be positive, but I'm going
                to take the safe route and book the rest of these profits.”

Contrary to his “game plan,” Kyle did not wait for the stock price to rise to $1.50. He also sold

the stock at least 5 days before his so-called “catalyst” event of November 11. Attachment M

are true and correct copies of text files for the trade alert emails for ONCS from November 3,

2017 thru November 7, 2017.

        21.     By December 2017, I was losing money using these trade alerts from Kyle Dennis

and was not getting these alerts in enough time to make any profit. I was never able to purchase

the stocks for the price that Kyle Dennis would state he was purchasing the stocks for (i.e., the

price of the stock was always higher when he went to make the same trade). Similarly, I was not

able to sell the securities at the price that Kyle Dennis stated he was selling his for (i.e., the price

of the stock would fall by the time he would go to sell his own stock). I was losing money on

these trades.

        22.     In December 2017, I complained to Kyle Dennis that I was losing money even

when my purchases of the stock “were made within an hour of your memo.” Kyle wrote back

and said: “You are likely chasing and then buying the stocks out of the buy zone. That is not

advised. I recommend buying them in the buy zone at your own accord and not mirroring.” I

thought Kyle’s answer was dishonest, especially since his service claimed to provide these real-

                                             Page 7 of 12


                                                                                        PX 11, 673
         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 8 of 117



time trade alerts that we could use to make huge trading profits like him. If I was not supposed

to be using these alerts to make trades, I had no idea what Kyle Dennis was even selling.

Attached as Attachment N is a true and correct copy of my correspondence with Kyle on

December 6, 2017.

        23.     I wrote to Kyle Dennis again in February 2018 about his untimely trade alerts and

how he was able to get a better price than his subscribers. I began to sense that Kyle was

extracting profits on these thinly traded biotech stocks at the expense of subscribers like me. A

Raging Bull representative (Daren) responded to my complaint and said: “Our service will never

tell you to buy or sell a particular stock. That is left to licensed brokers. Our trades alert our

members to the actual trades they are making in as near real time as possible considering it takes

a few minutes to send out emails to thousands of people. The purpose of our service is to watch

our professional traders execute real money trades during the week and learn from them in doing

so. If a member chooses to ‘mirror’ that trade that’s up to them.” Attached as Attachment O is

a true and correct copy of my correspondence with Raging Bull on February 20, 2018.

        24.     The only thing I “learned” from seeing Kyle Dennis’ trade alerts was that he was

telling people one thing about a stock and doing something else, like dumping the stock before

telling others about it.

        25.     While I was subscribed to this service, I was constantly getting bombed with

emails soliciting me to sign up for other and more expensive subscriptions from Raging Bull.

Kyle Dennis repeatedly sent emails promoting his “Nucleus” program, where he would claim to

help people grow their account from “$25,000 into $200,000,” and then from “$200,000 to make

$1,000,000+ yearly.” Kyle Dennis called this the “Million Dollar Mission.” Attached as

Attachment P are true and correct copies of Raging Bull’s marketing emails about Nucleus.

                                             Page 8 of 12


                                                                                       PX 11, 674
         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 9 of 117



       26.     I got very annoyed with getting these marketing emails, especially when I was not

making any money with their $499 service. I felt they were just adding insult to injury. On

January 18, 2018, I asked Raging Bull to remove me from their “propaganda” emails. On

January 18, 2018, a Raging Bull representative (Donald) confirmed that I had been removed

from “Kyle’s free newsletter as requested.” Attached as Attachment Q is a true and correct

copy of my correspondence with Raging Bull.

       27.     Even after they told me they would not send me more solicitation emails, I started

getting bombarded with more of the same emails from both Kyle Dennis in around May 2018.

In these emails, Kyle Dennis claimed he had developed a “bulletproof” trading strategy called

“I.G.N.I.T.E.,” and that he would send his “highest conviction option ideas” directly to my

inbox. He sent another email later that day claiming that the service he was offering for $1,497

was the “deal of a lifetime.” Kyle said if we joined, we could recoup the subscription cost

simply by following his trade alerts. Kyle asked, “You don’t think you’ll make more than that in

a year from my alerts?” Kyle sent me another email a few days later with the subject line, “What

are Boring Profits?” In the email, Kyle said: “It’s that ‘Ho-Hum’ attitude when you are so use

to making a killing AND you’re doing it effortlessly…. Profits become a habit. I’m not here for

you to have a roller-coaster performance full of ups and downs, anxiety and stress. I want you to

be making so much money that you are bored!” Attachment R are true and correct copies of

Raging Bull’s marketing emails from May 2018.

       28.     In June 2018, Kyle Dennis sent a buy alert for the stock of a company called

Checkpoint Therapeutics (CKPT). Kyle said that he bought 6,000 shares of CKPT at “$3.96

average” and that a “nice move to the mid $4’s could be in store soon.” After I got the alert, I

looked into this company and found no positive news or any upcoming events relating to this

                                           Page 9 of 12


                                                                                    PX 11, 675
        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 10 of 117



stock. I asked Kyle Dennis why he expected the stock to go up. I also found out that a law firm

was investigating firms who were recommending CKPT to their investors, for possible investor

fraud and pointed this out to Kyle Dennis. A Raging Bull representative (Crystal) wrote back

and gave me the same canned response about how Raging Bull is not a licensed broker and that

people like me assume the risk of following their trade recommendations. When I pressed

Crystal for more information about their due diligence on this stock, she just told me “check the

watchlist for August 15, 2018 for more information.” When I checked the August 15 watchlist,

it simply said “Phase 1/2 late breaking data due out September 24th,” and provided the typical

buy, profit and stop zones for this stock, without any mention of the fraud investigation.

Attachment S are true and correct copies of Raging Bull’s marketing emails from August 2018.

       29.     Looking back, I remember many of Raging Bull’s stock picks looked just as bad

as CKPT. There was another stock with the ticker “ANTH,” where the company’s stock price

went up to $6.00 per share and then two days later was trading for pennies. Raging Bull traders

like Kyle Dennis were always reminding people about all of the money that they were making on

their trades, but they rarely told you about their losses on these thinly traded stocks.

       30.     I was using other stock picking services around this time and one of the major

differences was that these other services were at least dealing in stocks that people have heard of.

Raging Bull and Kyle Dennis were always recommending small biotech companies with very

little financial or other information available about them. Raging Bull or Kyle Dennis would

tout all these good things that were supposed to happen with these companies and then none of it

would come about. Raging Bull was the only stock picking service I used where I felt there was

a pump-and-dump scheme being run behind the scenes.




                                            Page 10 of 12


                                                                                      PX 11, 676
        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 11 of 117



       31.     Another difference was that the other stock picking services would refund my

money if I told them I was not pleased or if I decided not to continue with their services. With

Raging Bull, they refused to give me a refund even when my subscription term did not even

start. I am still perplexed that with all the millions that Kyle Dennis and other Raging Bull

traders claim to be making on their trades, they would not refund my money.

       32.     I was eventually able to get $499 back through a chargeback. I had to have over a

dozen conversations with my bank’s representative to get them to reverse the charges because

Raging Bull disputed my chargeback. Through correspondence with my bank, I learned that

Raging Bull told them that I was still using their service. Raging Bull said I was still receiving

emails from the company and failed to unsubscribe. I was not using their service to make any

trades or even look at their “training” videos, so I felt this was another lie from them.

       33.     Even though I recovered the $499, they still took several hundred dollars from me

through deception, not to mention the losses from the trades I made following Raging Bull’s

stock alerts. I have also complained on Bond’s Twitter feed about feeling deceived by the

services provided from Raging Bull.

       34.     This document was drafted by the Federal Trade Commission (“FTC”) based on

my conversations with the FTC and my personal files that I provided to a law enforcement

agency in 2018. I have carefully reviewed each of the statements drafted in paragraphs 1

through 33 of this declaration and state that each statement is true and correct to the best of my

recollection and knowledge.




                                           Page 11 of 12


                                                                                     PX 11, 677
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 12 of 117




       I declare under penalty of perjury that the foregoing is tru


                    > J_q.__
Executed on _ -/-'f"'-------' f _ _ 2020.
                   I   I

                                                           u




                                            Page 12 of12




                                                                      PX 11, 678
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 13 of 117




                  ATTACHMENT A




                                                         PX 11, 679
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 14 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent : Wednesda Se tember 6, 2017 1:01 PM
To:
Subject: Important Subscript ion Details Inside




                   Your subscription has been confirmed. Thanks for j oining!
                   I really look forward to w orking with you and that the information you receive
                   from BiotechBreakouts.com helps you find success and grow as a trader. My
                   goal is to educate, challenge and inspire you to pursue the goals you set
                   before yourself.
                   Here are 2 important tips on how to make sure you get all communications
                   from me so that you'll get the most out my service:
                   1. Approve (Whitelist) and prioritize all emails from
                   BiotechBreakouts.com and Kyle Dennis.
                   This is important! If my emails aren't getting through to you, you will miss these
                   updates and you won't receive the full benefit of being a BiotechBreakouts.com
                   subscriber.
                   So please take the following simple actions to make sure nothing slips through
                   the cracks:
                         - Follow the whitelisting instructions for your email provider at this page -
                         How to Whitelist Email
                         - If you are a Gmail user or you use any other web-based email that filters
                         posts/emails away from your main inbox, be sure to "drag" any emails
                         from BiotechBreakouts.com or "Kyle Dennis" into your Priority lnbox.
                         (Again, you don't want to miss an important alert or announcement.) Our
                         emails might get caught in the 'Promotions' or 'Social' tabs.

                   2. Take a moment and follow myself and the RagingBull team on
                   Facebook & Twitter. I post a lot of important trading information there and you
                   don't want to miss it
                         • https://twitter.com/kylewdennis

                        • https://www.facebook.com/RagingBullTrading/

                   PLEASE NOTE: All purchases are processed by Ragi ngBull.com LLC (our
                   parent company) so don't be alarmed if you see that on your billing statement,
                                                    Attachment A                             PX 11, 680
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 15 of 117
  it is perfectly fine.

  Trade Green,
  Kyle
  PS.- Always feel free to contact support@biotechbreakouts.com with any
  questions or comments.




  Kyle Dennis
  Biotech Trader




                                Attachment A                         PX 11, 681
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 16 of 117




                  ATTACHMENT B




                                                         PX 11, 682
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 17 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent : Wednesday, September 6, 2017 12:37 PM

Subject: Welcome to Lightning Alerts!




                    Welcome to Lightning Alerts!
                    Please allow 5 minutes for our system to process your order. You account will
                    be active shortly.

                    Please w atch this video done by our support team which gives all the
                    information about t he new accounts if you are coming from Keith Traders Tool
                    Box's:

                    https://vimeo.com/220715659/9d1 e8e6121

                    For you accounts. Your will be able to login here:

                    https:      ·               ber/login
                    user:
                    password: passw ord you have chosen at the checkout.

                    You will also have an account on t he Biotech Breakout site to access the
                    watchlist and other content:

                    https://www.biotechbreakouts.com/member/login
                    user:
                    password: passw ord you have chosen at the checkout.


                    Also, please white list and add the following emails
                    mailer@ infusionsoft.com, mailer@infusionmail.com,
                    noreply@ infusionsoft.com, support@ragingbull.com,
                    keith@ biotechbreakouts.com and kyle@biotechbreakouts.com to your
                    contacts to ensure email delivery.

                                                     Attachment B                          PX 11, 683
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 18 of 117

  Meet the team

                 Kyle Dennis
                Kyle Dennis is Multi-Million dollar stock trader, investor, and mentor. Over the
                last 4 years Kyle has effectively taken his trading account from 15k to over 3
                million in trading profits. He brings expert insight on the Biotech Sector as
                well as every other sector in the market. He uses his unique strategies and
                research to uncover stocks with enormous growth potential. In his first year
                of running his services, Kyle has reached an 82% success rate in identifying
                winning stocks, and well over 200k in verified profits for his members.



                 Keith Kern
                 Keith Kern founder of Trader's Toolbox, has taught and mentored traders to
                 become more profitable and effective. With over 20 years of trading
                 experience, Keith has learned strategies to help limit risks and maximize
                 rewards. He brings his expertise to Biotech Breakouts after years of teaching
                 and mentoring traders at Traders Toolbox. We are incredibly excited to have
                 Keith join Biotech Breakouts, and help our members become even more
                 profitable.




  Membership Information

  3 Expertly crafted Watchlists

  Kyle and Keith will both curate their own stock watchlists. Each watchlist will
  have their meticulously researched stocks to allow you to select which
  company that best fits your trading style.

  In addition to their watchlist, we are introducing a brand new 'Nightly Watchlist',
  which will serve as a market recap for subscriber.

  Watchlists will identify the best Buy, Hold, and Sell positions to help traders
  execute winning trades.

  State-of-the-Art Chat Room

  We have developed a State-of-the-Art Chat Room specifically for Lightning
  Alerts. In Lightning Chat, you will be joined by a community of traders like
  yourself. You will be one of the first to know about the positions we are taking
  that could earn you huge returns.


  Education Webinars

  You will receive access to past Webinars that cover strategies, tips and tricks,
  useful sites, and how to do research. This Library is filled with hours of
  educational content proven to help accelerate a trader's learning.

  Expert Insight

  Both Kyle and Keith have spent years perfecting their own strategies and have
   produced some of the biggest returns on Wall Street. Each brings a unique
  approach to trading and have produced some of the most insightful research

                                      Attachment B                                    PX 11, 684
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 19 of 117
  on the market.

  Lightning A lerts has brought together two experts to help create some of the
  most comprehensive and complete watchlists on the market.

  See you in the chat!




  Kyle Dennis
  Biotech Trader




                                  Attachment B                           PX 11, 685
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 20 of 117




                  ATTACHMENT C




                                                         PX 11, 686
                 Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 21 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Thursday, Sept ember 7, 2017 5 :01 AM

Subject: Kyle's Septemb er 7 Lightning Alert Watch List




                                                              - .>< -




                    Good morning,
                    The market has been wild lately! Big volatile up and down days, so let's see
                    what today brings us.
                    MSDI got that Orphan Drug Designation PR that we were looking for in the
                    After Hours yesterday. So congrats to you guys that played that idea!
                    Little personal note here, I might pass $1 M in trading profits on the year today!
                    The big number needed is $2,894.72. I'll be trading LIVE in the Nucleus
                    Room and hope to break the barrier this morning! This kind of stuff IS
                    POSSIBLE when you put in the w ork!

                    Since the market has been volatile lately, day trading has been a bit more
                    effect ive than these shorter term swings.
                    I'm still keeping my eyes peeled for opportunities as always, and these are the
                    stocks I'm w atching today!
                    Below are the Lightning Stocks I'm Watching Today...
                    MBRX is a momentum stock that I am watching. The company had good news
                    yesterday and shares popped up. A strong continuation triangle is forming.
                    Buy Zone: $2.55 to $2.65
                    Profit Zone: $2.85 or higher
                    Stop Zone: $2.45 or below

                    EXPR is a fibonacci retracement stock that I am watching. I traded this one
                    well before, and it's still in range here. I think it's still a buy between $6.30 and
                    $6.50 for a move up to $6.90 or higher.
                    Buy Zone: $6.30 to $6.50
                    Profit Zone: $6.90 or higher
                    Stop Zone: $6.15 or below

                                                          Attachment C                           PX 11, 687
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 22 of 117
  SPWH is a fibonacci retracement stock that I am watching. Shares have been
  holding very strongly above $4 and is looking like it wants to make a pop.
  There is a large short interest here too!
  Buy Zone: $4.00 to $4.20
  Profit Zone: $4.50 or higher
  Stop Zone: $3. 80 or below


  I'm also watching AUPH (momentum play), and ASNA (bottom reversal play).
  Cheers,




                                Attachment C                         PX 11, 688
                 Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 23 of 117




From: Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Wednesday, September 27, 2017 5:03 AM

Subject: Kyle 's September 27th Lightning Alert Watch List




                                                                 - .>< -




                    Good morning,
                    I'm continu ing to hold onto INFI as it keeps bouncing off support. Maybe today
                    will be the day it takes off to the upside.
                    Also, NBRV just had a bunch of insider buying after the market close
                    yesterday. That's good news! So it's likely to gap up today, and today might be
                    that day for the Fibonacci Retracement rebound.
                    And .... tick tock, tick tock!
                    My Nucleus sale is closing up early tomorrow at midnight. Literally hundreds
                    have signed up to join what will be the most exclusive opportunity on wall
                    street.
                    It's as simple as this guys. I've averaged $1 ,000,000 in gains for three straight
                    years, and this year isn't even over. There is nobody else on Wall Street with
                    that kind of track record willing to teach you live day in and day out. Now it's
                    time to take $25k and tu rn it into $1 M again, and show you everything I know
                    along the way.
                    Click here to join this journey and enter promo code: million to jump on
                    board.
                    Below are the Lighting Alerts names I'm watching today...
                    NBRV is a fibonacci retracement stock that I am continuing to watch. Shares
                    have sold off since the company reported positive trial results. The company
                    did a secondary offering, which is set to close and a nice green candle closed
                    on Friday.
                    Buy Zone: $8.20 to $8.50
                    Profit Zone: $9.20 or higher
                    Stop Zone: $8.05 or below

                    MARA is a momentum stock that I am watching. Shares are trending up

                                                             Attachment C                     PX 11, 689
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 24 of 117
  towards a 50 cent break for a move higher.
  Buy Zone: $.45 to $.50
  Profit Zone: $.70 or higher
  Stop Zone: $.39 or below

  Cheers,




                                 Attachment C            PX 11, 690
                  Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 25 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.co m>
Sent : Tuesday, October 3, 2017 5:02 AM

Subject : Kyle's Oct ober 3rd Lightning Alert Watch List




                                                               - .>< -




                     Good morning,
                     Yesterday I sold both INFI and NBRV. Between the two I posted a really nice
                     gain and in total, patience really paid of on INFI.
                     A ton of the names on the watchlist yesterday really broke out. PIRS and
                     SENS broke out of their bullish flags. CRMD pushed up out of its bottom
                     reversal setup. And SRAX and ITUS had two nice gaps up in the premarket.
                     The market and specifically the small cap index (IWM) have been hot lately.
                     Check out the IWM below:

                     A ton of bullish flags and continuation patterns have been working because of
                     that. Things do look a bit overextended lately, and that is a bit concerning
                     holding overnight, so let's just keep that in mind and ride this trend as long as
                     we can.
                     Below are the Lighting Alerts names I'm watching today...
                     OPTT is a breakout stock that I am watching. Shares closed very strong
                     yesterday and could breakout more if it gains moment um to break yesterday's
                     high. If so, e could get a move to $1.90 - $2.00.
                     Buy Zone: $1.40 to $1.50
                     Profit Zone: $1.85 or higher
                     Stop Zone: $1 .30 or below

                     TEUM is a momentum stock that I am watching. We nailed this one last week
                     and shares are continuing to act very strong. Strength moving up to $1 .60
                     could cause a breakout over $1.75 and a continuation even higher.
                     Buy Zone: $1.40 to $ 1.50
                     Profit Zone: $1.75 or higher
                     Stop Zone: $1 .20 or below

                                                           Attachment C                       PX 11, 691
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 26 of 117
  NK is a continuation stock that I am watching. Shares have bounced off the
  $5.20 level multiple times and keep curling to the upside. The could cause a
  continuation up to $6.45 for a possible break.
  Buy Zone: $5.50 to $5.70
  Profit Zone: $6.30 or higher
  Stop Zone: $5.1 0 or below

  IMNP is a fibonacci retracement stock I am watching. Shares have put in
  anot her green candle. That's three days in a row after the big selloff. That's a
  sign of strength and maybe a sign that it really breaks out here soon.
  Buy Zone: $1.50 to $1 .60
  Profit Zone: $1.85 or higher
  Stop Zone: $1.35 or below

  AMMA is a fibonacci retracement stock that I am watching. Shares have
  retraced off of their $3 highs. I'm looking for support somewhere around $2 for
  a potential entry for a rebound back up to the upper $2's.
  Buy Zone: $1.80 to $2.00
  Profit Zone: $2.50 or higher
  Stop Zone: $1.70 or below

  I'm also watching ITEK (continued breakout), CERS (bottom reversal), and
  BGFV (bottom reversal), and PXLW (continuation pattern).
  Cheers,




                                    Attachment C                            PX 11, 692
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 27 of 117




                           Attachment C                  PX 11, 693
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 28 of 117




                  ATTACHMENT D




                                                         PX 11, 694
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 29 of 117




From: Kyle Dennis <Ky le@Biotechbr eakouts.com>
Sent: Friday, October 6, 2017 11:13 AM

Subject: Welcome to FDA Insider Alerts




                                                          ->-..:::




                   Your account has now been fully activated.
                   Site Access


                   You may now access your content by logging in to your account at...


                       https://www.biotechbreakouts.com/member/login
                      Use your email address to login
                      Password: - -
                   Feel free to e ~ you have any questions or concerns. Also, please white
                   list and add the following emails mailer@infusionsoft.com
                   , mailer@infusionmail.com , noreply@infusionsoft.com and
                   kyle@biotechbreakouts.com to your contacts to ensure email delivery.
                   Membership Information
                   Congrats! You have just joined the best biotech trading newsletter in the stock
                   market!
                   I will be relentlessly researching and providing you with the best short term
                   biotech catalyst trades. I intend to put forth the best risk to reward trades and
                   do it better than anyone.
                   FDA Insider Alerts
                   This is my most popular and most active service, in which you'll receive 2 - 3
                   FDA insider alerts per week by email and text in real-time. You will also
                   receive my direct due diligence and reason for buying the stock. In a typical
                   market, my goal is to hold these trades between 1 - 4 weeks. Sometimes I will
                   also provide shorter term opportunities for holds between 1 - 3 days. Most of
                   these stocks will be small cap companies, with market caps under $2 billion. I

                                                    Attachment D                            PX 11, 695
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 30 of 117
  will typically be looking for profits in the 20 - 30% range, but sometimes I will
  be looking to capture 50% or more depending on the situation.
  Each Monday, you will also receive a new watchlist detailing the most
  important upcoming data releases, FDA approvals, and conferences in the
  biotech sector. Each Friday you will also receive a summary and update with
  new commentary on every company in the portfolio.
  Now let's get started!
  Sincerely,



  Kyle Dennis
  Biotech Trader




                                   Attachment D                             PX 11, 696
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 31 of 117




                  ATTACHMENT E




                                                         PX 11, 697
                    Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 32 of 117




From: Daren (BioTech Breakouts) <support@biotechbreakouts.zendesk.com>
Sent : Wednesday, October 11, 2017 10:44 AM


Subject: [BioTech Breakouts] Re : Cancel my subscri ption


 tt#- Please type your reply above this line --##-

 Your request (96863) has been solved. To reopen this request, reply to this email. See the latest comments below:




               Daren (BioTechBreakouts )


               Oct 11, 10:44 AM EDT


              Joe.


               Thanks for reaching out.


               The $4 99 w as the upg rade f ee, it combined w ith the $299 t o reach th e annual rate of $798.
               You will not be charged until 10 / 6 / 20 18


               Have a nice day.


               Daren.




               Joe Palamara

               Oct 10, 3:30 PM EDT


               Hi Daren. Sor ry t o t rouble you. Ho pe you can help. On 10 / 6 ther e are two charges o n my cred it card. On e
               for 299 & another for 499.

               I believe there shou ld on ly be 1 charge of 499 for an annual f ee.

               Thanks, Joe




                                                                Attachment E                                         PX 11, 698
        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 33 of 117




Daren (BioTechBreakouts)

Oct 6, 11:19 AM EDT

Joe.


Welcome to the Penny Pro family.


Let us know if you have any issues, and make sure to take a look at the educational videos.


Have a nice day.


Daren




Joe Palamara

Oct 6, 11:15 AM EDT

Thanks Daren. Signed on for a year. Appreciate your help.

Regards, Joe

________________________________




Daren (BioTechBreakouts)

Oct 6, 10:52 AM EDT

Joe.


Thanks for reaching out.


You can sign up for that here: https://mr141.infusionsoft.com/app/orderForms/4SiNCRcnv0MRl8lfv0wT


Have a nice day.


Daren.
                                         Attachment E                         PX 11, 699
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 34 of 117




Joe Palamara

Oct 5, 3:11 PM EDT

Thanks Daren. When I signed up for the trial for the month. I think the offer was 299 which was billable
10/6. Was that a quarterly fee for Insider Alerts? If so can I still get that offer?

________________________________




Daren (BioTechBreakouts)

Oct 5, 2:28 PM EDT

Joe.


The standard pricing for FDA Insider Alerts quarterly is $399.


Have a nice day.


Daren.




Joe Palamara

Oct 5, 2:22 PM EDT

Daren, what is the dollar amount?

________________________________




Daren (BioTechBreakouts)

Oct 5, 1:00 PM EDT

Joe.


Barring trials when you pay you get access for the next period, normally quarterly or annually, next billing
                                            Attachment E                               PX 11, 700
         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 35 of 117
date rolls around and as long as you haven't cancelled you'll retain access.
When you cancel you retain access until the next billing cycle.


Have a nice day.


Daren.




Joe Palamara

Oct 5, 12:52 PM EDT

Hi Daren. Please explain to me the subscription fees again.

Thanks, Joe

________________________________




Daren (BioTechBreakouts)

Sep 28, 3:07 PM EDT

Joe.


Thanks for reaching out.


I've cancelled the auto renewal on your account, your access ends 2017-10-06


Have a nice day.


Daren.




Joe Palamara

Sep 28, 12:58 PM EDT

Please cancel my subscription. Want no additional charges to my credit card. Please confirm
                                          Attachment E                         PX 11, 701
                        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 36 of 117




]
    Thank You for Contacting Support.




                                                   Attachment E                  PX 11, 702
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 37 of 117




                  ATTACHMENT F




                                                         PX 11, 703
                    Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 38 of 117




From: Nathan (BioTechBreakouts) <support@b iotechbreakouts.zendesk.com>
Sent: Tuesday, October 24, 2017 12:25 PM
To: Joe Palamara
Subject: [BioTech Breakouts] Re : Re: [Bio Tech Breakouts] Re: Cancel m y subscription


 tt#- Please type your reply above this line -##-

 Your request (100332) has been solved. To reopen this request, reply to this email. See the latest comments below:




               Nathan (BioTechBreakouts)


               Oct 24, 12:25 PM EDT

              Joe,


              A chat room does not come with the FDA Insider Alerts service. At no point did I say or imply t hat your
               service did not include swing t rades. Swing trading is what Kyle does. He tends to hold a st ock between l
               and 4 weeks. As for the notification at the bottom of the email, it is simply reminding you that you can
               cancel your auto renewal at any time.


               Nathan




              Nathan (BioTechBreakouts)

   ~          Oct 24, 12:21 PM EDT

              Request # l 00942 "Fw: Sold INO for a small loss" was closed and merged into th is request. Last comment in
              req uest # l 00942:

              One last thing Nathan. At the bottom of t his email, it is advertised that one can cancel a subscription. Does
              th is suggest that when o ne cancels Raging Bull get s to keep a subscriber's money for a f utu re service it will
              not provide?


              From : Kyle Dennis Kyle@Biotechbreakouts.com
              Sent: Monday, October 23, 2017 l 0 :09 AM
              To:

                                                                Attachment F                                          PX 11, 704
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 39 of 117
Subject: Sold INO for a small loss

[BiotechBreakouts]

Good morning,

I sold 1,500 INO at $6.14 for a small loss. The company never PR'd their upcoming data and shares have
been weak after last week's gap up.

Cheers,

[Kyle Dennis]
Kyle Dennis
Biotech Trader

[Special]https://app.ragingbull.com/ad/5/link
Raging Bull Dashboard https://app.ragingbull.com/ad/5/link
app.ragingbull.com
Raging Bull - App

Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an
investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state
securities regulatory authority. Users of this website are advised that all information presented on this
website is solely for informational purposes, is not intended to be used as a personalized investment
recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs
or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must
determine for themselves what specific investments to make or not make and are urged to consult with
their own independent financial advisors with respect to any investment decision. The reader bears
responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all
risks before investing. All opinions, analyses and information included on this website are based on
sources believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any
representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
opinions, analyses or information current. Also be aware that owners, employees and writers of and for
RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website
or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade
is represented. Profits and losses reported are actual figures from the portfolios Biotech Breakouts
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us
herehttps://mr141.infusionsoft.com/app/linkClick/164609/f9d6869d6a4995c1/188899369/d8d3f13007
c55469 if you want to cancel your subscription. Opting out of emails does not remove you from your
service at BiotechBreakouts.com.

If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):
                                            Attachment F                             PX 11, 705
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 40 of 117
Remove me from Premium Email
Listhttps://mr141.infusionsoft.com/app/optOut/49/0376d7226ff65e6c/188899369/d8d3f13007c55469

835 E Lamar Blvd #263 Arlington, Texas 76011 United States




Joe Palamara

Oct 24, 11:26 AM EDT

I paid 50 for a month of swing trades, Keith Kern's trades & access to chat room with the idea that after a
month the fee would be 299 per quarter.

Upon signing up for the 299, a Dennis Kyle ad offered the year for 499. Initially I thought the 499
included the 299. So I thought I was getting all of the above for 499.

You emailed me that the 499 was in addition to the 299. Then you informed me it didn't include the chat
room. I think you also implicitly told me the service did not include swing trades.

I feel defrauded & Raging Bull guilty of consumer fraud. I will pursue that with consumer fraud agencies,
on twitter & Facebook so others aren't defrauded.

For the last time I am requesting a refund of the 499 for a service you have yet to deliver & a service I
don't want.

It seems the service you currently are delivering is a series of infomercials designed to get people to sign
up for additional services.

Sorry we cannot reach an amicable solution, but Raging Bull's actions demonstrate that it is not an
honorable Company.

Joe

________________________________




Nathan (BioTechBreakouts)

Oct 24, 10:52 AM EDT

Joe,


The purchase is valid and we do not give refunds on valid purchases. Please enjoy the remaining time on
your subscription.


Nathan
                                           Attachment F                           PX 11, 706
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 41 of 117




Joe Palamara

Oct 23, 4:10 PM EDT

You received 350 of my $$ then under false advertising took another 499. I should request all my money
be returned. I'm asking for the 499 which represents 9 months of service you haven't delivered. Please
refund my 499!

________________________________




Nathan (BioTechBreakouts)

Oct 23, 3:54 PM EDT

Joe,


The purchase is valid and we do not give refunds on valid purchases. Please enjoy the remaining time on
your subscription.


Nathan




Joe Palamara

Oct 23, 3:35 PM EDT

Well your advertising was deceptive. I'm requesting a refund of the 499. I truly don't wish to pursue this
further. However I will if I must.

________________________________




Nathan (BioTechBreakouts)

Oct 23, 3:19 PM EDT
                                          Attachment F                           PX 11, 707
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 42 of 117
Joe,


I have canceled your auto renewal as requested. However, per company policy we do not give refunds on
valid purchases. As a result no refund will be given for your yearly upgrade.


Nathan




Joe Palamara

Oct 23, 2:55 PM EDT

Nathan I signed up for a month for 49.99. Got swing trades, other trades, access to chat room, etc. When
I signed on for the quarter & then year, that's the service I thought I was purchasing.

I'd like a refund of the 499 & after a quarter of service which I paid 299, if I like this new announced
service I'll sign up again.

Please refund my 499.

Thanks, Joe

________________________________




Nathan (BioTechBreakouts)

Oct 19, 4:01 PM EDT

Joe,


An alert is letting you know that the head trader (Kyle) has bought or sold a stock.


Nathan




Joe Palamara

Oct 19, 3:48 PM EDT

Is an alert a trade?
                                          Attachment F                            PX 11, 708
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 43 of 117
________________________________




Nathan (BioTechBreakouts)

Oct 19, 3:15 PM EDT

Joe,


You get access to educational videos, webinars, watch lists, alerts, and can ask us questions for further
help. We also have special webinars from time to time that you could be invited to join.


Nathan




Joe Palamara

Oct 19, 2:35 PM EDT

Wow. Disappointed. So what do I get?

________________________________




Nathan (BioTechBreakouts)

Oct 19, 2:29 PM EDT

Joe,


Your FDA Insider Alerts service does not come with a chat room.


Nathan




Joe Palamara

Oct 19, 2:26 PM EDT
                                         Attachment F                            PX 11, 709
                        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 44 of 117




                This is a follow-up to your previous request #96863 "Cancel my subscription"

                Hi Daren. Does this annual rate permit me to access the chat room? I signed in today & had no chat room
                access.

                Thanks, Joe

                ________________________________


]
    Thank You for Contacting Support.




                                                       Attachment F                       PX 11, 710
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 45 of 117




                  ATTACHMENT G




                                                         PX 11, 711
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 46 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent : Thursday, October 12, 2017 9:41 AM

Subject : FDA Insider Alert: Bought CTRV and INO




                                                                                                                         ->-..:::




                    Good morning,

                    I bought 15,000 CTRV at .63 and 1,500 INO at 6.34 for 1-4 week holds.


                    Cheers,




                    Kyle Dennis
                    Biotech Trader




                    Nc-1thc r ti) 1otcch t:>1·e,1kout-::, 11or· f~,1c1111c1tiu ll. co n1, LL(_ ( ~1ubl 1-::, hcr· of ti1otcch tin~-akout -:,: J 1-::, rc·c11-::,ttJ(-d '-1 ,:-, a11
                    11r;c-::,t rnc11 t '-ld'/1-::,cr· 1101· ,J          lxoktJ/dc..:-1lcr \\ 1th c 1thc-r t hr:_-- U. ~,. ~, ccur1t1 c:::, Ci t::: xch.J17qt~· Co111rrw::,-::, 10 11 0 1· :rn/ •:/.::itc
                                                                                                   1



                    o._::,t::-i:Lmt1t:.,...-::, n ~·qu l,::itor·v '-1uthor1ty. l_J-::,r::-1·-::, of th1-::, wcb-::,1tc ,J rc- ..:-1d .11 -::,cd th..:--it '-11 1 111 forrn '-1 t1011 prt::-":::,f:ntcd 011 t h 1-::, Wf:- l::-::, 1t c
                                                                                                                                      1



                    1-::, :,olf.--1:,· for w1forTn.Jt1011'-1I pLJr"po-::,e-::,, 1.. -: , n ot 1ntr:.,11dt::-d to be                 u-::,f,d . :1- ..::, '-1 pc:.,r-::,on'-1l1zr:_,d   11t\' 1-::--::, t 1r1(· 11t rr::-co rr1r-r1r:_-- 11d ..:-1 t10 11 1
                    .1r,:J 1..-: , not ..:-ittuned t o L1n 1/ . .-,: pec 1f 1c portfo lio (:ii- to                         u...-::,cr·.. -: . p:nt1cul L1r- II1'/C·...-::,tme I1t need...-::. o r· ob Jcc t 1vc...-::,. f\1...-::,t
                    pcfo r m:rnce 1..-: , NO l 1n d 1c:1t1'/e o f fut LJl"C re ...-::,ult...-::,.                                              . .-:,uch 111for·m:1t10 11 1.. -.: I1 ot to be con . .-,tnicd
                                                                                                                                                                                                       :              .]~ Llrl
                    o ffc1· to . .-:, ell or th(· . .-,: ol1c1t.Jt1on o f L'r n o ffer t o bU)'', no r 1..-: , It t o b(· con...-::,tr"u c d Ll<::, Ll r·c con1mcnd at1on t o buy, hold or
                    <::, f:-I (...-::,ho rt or o tlH:- r w 1..-:, e) :ffl/               All u <::,f:-r·.. -: , of t ill':, W(.. b<::,1tf:- n1u...-::,t d eterTl111-1t:- for tl1t-:- m<::,el'.'('C::, v, k 1t . .-:, pc:1 f1c  1



                    IIrJ,...-::,tment...-::, t o make 01· I1ot mL1ke                    Ll l f:- urqed t o ccn...-::,ult v,1 1th t h ei r· O\N ll 1r1depe11d f:· 11t f 111a 11c1.JI L1 dv1.. -: , or.. -: , with
                    r·e~,pect t o Llll)'' It1'. C...-::, tmcnt ck<: 1..-: ,1 011. Th e r·c.Jder· bc-,]r<::, 1·e...-::,pon...-::,1b1l1t v for· h1<::,/h cr ov,1 I1 II1'/C·...-::.tmc-nt r·c...-::,c:1rch L11-1d
                                                     1



                    dc: 1..-: , 1o n...-::, 1 . .-,hould
                                                  :      ...-::,ee k the .Jd'.'ICC o f Ll qu L1l1f 1cd ...-::.ccun t Ic...-::, p rofc...-::,...-::,1(:ir-1.JI lx·fo r·c rna k111q Ll tl'/ IIv-.1c...-::,t Ir1cnt, L11-1d


                                                                                                         Attachment G                                                                                                          PX 11, 712
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 47 of 117




                           Attachment G                  PX 11, 713
                 Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 48 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent : Tuesday, October 17, 2017 9 :44 AM

Subject : Sold CTRV for +$2,400!




                                                          ->-..:::




                    Good morning,

                    I sold 15,000 shares of CTRV at $.79 for about $2,400 or +25%.

                    There won't be a text alert as I am at the airport and cannot access the
                    system.

                    Cheers,




                    Kyle Dennis
                    Biotech Trader




                    Raging Bull Dashboard
                    app.ragingbull.com
                    Raging Bull - App




                                                    Attachment G                               PX 11, 714
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 49 of 117




                           Attachment G                  PX 11, 715
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 50 of 117




                  ATTACHMENT H




                                                         PX 11, 716
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 51 of 117




From: Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Friday, October 27, 2017 10:27 AM

Subject: FDA Insider Alerts: Bought AKTX




                                                           ->-..:::




                    Good morning,

                    I bought 2k of AKTX at $4.23 directly from the watch list.

                    Details for the trade are below:


                    Akari Therapeutics (AKTX)


                    Catalyst Dates: Phase 2 updated data at the ASH conference December 9-
                    12 with abstracts on November 1.



                    Buy Zone: $4.20 to $4.70

                    Profit Zone: $5.75 or higher

                    Stop Zone: $3.90 or below




                    Cheers,




                                                     Attachment H                    PX 11, 717
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 52 of 117




  Kyle Dennis
  Biotech Trader




  Raging Bull Dashboard
  app.ragingbull.com
  Raging Bull - App




                           Attachment H                  PX 11, 718
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 53 of 117




From: Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Tuesday, October 31, 2017 9:47 AM
To:
Subject: FDA Insider Alert: Sold AKTX, for +$600




                                                        ->-..:::




                   Good morning,

                   I sold AKTX at $4.52, for about +$600!

                   Great start to the morning!

                   Cheers,




                   Kyle Dennis
                   Biotech Trader




                   Raging Bull Dashboard
                   app_ragingbulLcom
                   Raging Bull - App




                                                   Attachment H          PX 11, 719
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 54 of 117




                           Attachment H                  PX 11, 720
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 55 of 117




                   ATTACHMENT I




                                                         PX 11, 721
                  Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 56 of 117




From: Kyle Dennis <Ky le@Biotechbr eakouts.com>
Sent: W ednesday, November 1, 201710:22 AM
To:
Subject: Lightning Alerts: Sold LBIX for a big w in! +$4,500




                                                                   - .>< -




                     Good morning,

                     I sold LBIX at $2, for a huge $4,500 gain.

                     5 minutes after I bought the stock, it shot up $.50. Great way to start the
                     morning! I bought LBIX this morning with these details:

                     LBIX is a fibonacci retracement play that I am watching. Shares have pulled
                     back off of $3.50 highs and put in a green candle yesterday. This could lead to
                     a continuation pop back up to $2 region.

                     Buy Zone: $1.40 to $ 1.55
                     Profit Zone: $1 .95 or higher
                     Stop Zone: $1.30 or below




                      Cheers,




                                                               Attachment I                    PX 11, 722
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 57 of 117




                           Attachment I                  PX 11, 723
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 58 of 117




                   ATTACHMENT J




                                                         PX 11, 724
                 Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 59 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent : Thursday, October 12, 2017 5:02 AM
To:
Subject : Oct ober 12th FDA Insider W atch List




                                                             ->-..:::




                     Good morning,

                     Right near the end of the market yesterday, the SITC w ebsite released the
                     companies which will be presenting late breaking data on November 8-12.

                     Some of those companies include ONCS, INFI, and INO . Those three names
                     I'll be adding to t he watch list today.

                     ONCS looks to be a big mover likely as they have two abstracts at the meeting.
                     The news came out at 3:55 PM yesterday and I w as able to make the Nucleus
                     members in chat room aware of t he news. I bought 10,000 shares before the
                     close at $1.04, and sold half in the after hours at $1.33. I still own 5,000
                     shares. Just full disclosure here since I'll be adding it to the watch list here and
                     looking for any weakness to add back more shares to the position.

                     Also, here is my Million Dollar Mission blog from yesterday's action. The
                     account is already up about 35% after a little more than a w eek. Things are
                     rocking!

                     Charts, commentary, and target ranges on Catalyst Swings all are updated on
                     Monday mornings.

                     New Catalyst Swing names (1 - 4 week holds) I am watching .. .

                     Oncosec Medical (ONCS)

                     Catalyst Dates: Phase 2 cancer data due out November 8 - 12

                                                       Attachment J                             PX 11, 725
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 60 of 117

  Buy Zone: Up to $1.20
  Profit Zone: $1.60 or higher
  Stop Zone: $.95 or below



  Infinity Pharmaceuticals (INFI)

  Catalyst Dates: Updated cancer data out November 8 - 12

  Buy Zone: $1.50 to $1.70
  Profit Zone: $2.25 or higher
  Stop Zone: $1.30 or below



  lnovio Pharmaceuticals (INO)

  Catalyst Dates: Head and neck cancer data due out November 8 - 12

  Buy Zone: $6.15 to $6.35
  Profit Zone: $6.95 or higher
  Stop Zone: $5.80 or below



  Catalyst Swing names (1 - 4 week holds) I am watching ...

  Ocera Therapeutics (OCRX)

  Catalyst Dates: Phase 2a Cirrhosis data due near the end of 2017

  Buy Zone: $.90 to $1. 1O
  Profit Zone: $1.40 or higher
  Stop Zone: $.80 or below



  Cymabay Therapeutics (CBAY)

  Catalyst Dates: Late breaking presentation of Phase 2 Primary Biliary
  Cholangities trial on October 22. Would be a shorter term trade.

  Buy Zone: $8.25 to $8.75
  Profit Zone: $9.50 or higher
  Stop Zone: $7.75 or below



  Calithera Biosciences (CALA)

  Catalyst Dates: Phase 1/2 Renal Cell Carcinoma data due out November 11 at
  the SITC meeting. Also Phase 2 triple negative breast cancer data due out in
  the fourth quarter.

  Buy Zone: $16.00 to $17.00

                                    Attachment J                          PX 11, 726
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 61 of 117
  Profit Zone: $19.00 or higher
  Stop Zone: $15.50 or below



  Catalyst Pharmaceuticals (CPRX)

  Catalyst Dates: Phase 3 Lambert-Easton Myasthenic Syndrome Data due in
  the fourth quarter. Likely later in t he fourth quarter because they haven't
  announced enrollment completion.

  Buy Zone: $2.55 to $2.75
  Profit Zone: $3.50 or higher
  Stop Zone: $2.30 or below



  Actinium Pharmaceuticals (ATNM)

  Catalyst Dates: Phase 2 AML interim results due in December.

  Buy Zone: $.55 to $.60
  Profit Zone: $.85 or higher
  Stop Zone: $.50 or below



  Galectin Therapeutics (GALT)

  Catalyst Dates: Phase 2 NASH data expected in early December.

  Buy Zone: $2.00 to $2.20
  Profit Zone: $2.80 or higher
  Stop Zone: $1.70 or below



  Cempra (CEMP)

  Catalyst Dates: Phase 2/3 data for Taksta (antibiotic) due out near the end of
  the year.

  Buy Zone: $3.00 to $3.30
  Profit Zone: $4.00 or higher
  Stop Zone: 2.75 or below



  Agenus (AGEN)

  Catalyst Dates: October 24 FDA approval date for Shingles.

  Buy Zone: $4.30 to $4.50
  Profit Zone: $5.00 or higher
  Stop Zone: $4.20 or below




                                   Attachment J                          PX 11, 727
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 62 of 117

  Heron Therapeutics (HRTX)

  Catalyst Dates: November 12 FDA approval date for chemotherapy induced
  nausea and vomiting.

  Buy Zone: $15.20 to $15.75
  Profit Zone: $16.75 or higher
  Stop Zone: 14.50 or below



  Bellicum Pharmaceuticals (BLCM)

  Catalyst Dates: Phase 1/2 trial data to be presented at the ASH meeting on
  December 9-12. The abstracts for the data are posted on November 1 online.

  Buy Zone: $10.00 to $11.00
  Profit Zone: $14.00 or higher
  Stop Zone: 8.50 or below



  I'll be in touch again soon!

  Cheers,




  I
  Kyle Dennis
  Biotech Trader




  Nt-:_--1thc:_,r b1ot(--c h E111·r:<1kout...::, 1·1or                                        LLC (p1_1bl 1-::,her· of t'i1ott:_--ch Bn::akout..::,) 1.-: , n:_-.q1..-::,tc-r·t:_--d              ..::-i..::,   ,:=1 11
   11rJ,..::,trnent '-1 ch-'1..::,r:·1· 1101 a lxoki-:_--r-/df:<=iler                           tl1t- U. ~,. -::, ecur1t1r.:--::, (1 Exch,-111qe Co1r1n11..::,..::,1011 0 1· L1 rl'/ ...:::,::iti-::-
  . .:, t-i:Lmt1e..::, r·equ lato 1·v '-1ut hor1tv. l_J..::,,:-1..::, of th 1..::, web..::,1tt:" L=i rt- '-id '.11..::,ed t h'-1t '-:il l 11·1 forrn'-1t101·1 pre..::,ented 011 t h 1-::, v,,e l::..::,1te
   1.: , :,olel:,· fo r 111for n1'-1t1011'-1I p ur po...::,e...::,, 1..::, not 1nte11ded to be u...::, ed '-1..::, '-1                                    1rr •.'t-C::,tn1e11t rt-corlHllt- 11cL1t1011,
  ~1n:J 1.::, nut dttuned to '-1 11:,' c_:, peu f1c pu rtfo l1u 01 to ,:=i 11y u-:,t::-r ·-:,                                             11l'/t::--:,tnk11t need-:, ur ob_1ect 11. t::-':., . ~)L:i-:,t
                                                                                                                                                                                             1



   pr.:- ·fo r1r1L1ncf:· 1-:, NOT 1nd1cL1t1vr.:- o f fut LJl"f:' n::_..-::,ult-:,. f-Urthr::_..rTnor·r.:-, -_:,uch w1forTrk1t 10 11 1-::, 11ot to be c on-:,tnied ac:: L1n
  offf:-1 to -:,f:-11 o r thf:- -::,ol1c1tat1u n o f L1n offer t o buy, no r· 1-::, 1t t o bf:- con-::,trued L1-:, L1 reccH11n1enl·L1t 1o n to bu:/, hold o r
  -:, t:-1 (-:,hort o r othe1w 1-:,f:-) Lei n:/ -_:,ecur 1t','. All u-::,er-::, of th1•:, wf:-b-:,1tf:- nH1-:,t detf:-rTni11e for tht:- rn-:,f:-1'-.rec::, 1,•, hL1t -_:,pt::-: 1f1c   1



   11r.-e-:,tmenh to mL:ike 01 11ot mL:ike L1nd L:i rt:-                                   to u:n-:, ult v,·1th t hi:-rr ov,' n indept:- 11df:- 11t f 111L1 11c1al L1 d1.1 1-:,cn-:, with
   rf:-C::,pf:-d tu d llj' lll\'f:-c_,trni::-nt dec1c::,1u11. Thf:-                      beL1r-:; 1ec_,µunc_,1b1l1ty fo r lw,/llt::-r U\N ll 111'-/f:-':.,tnient re<:.,e drcl1 ~-rnd
  de:1-::,1on-:,, -::,houl d -::,eek the L1d'..1 1ce of Li quL1l1 f1ed -_:,ecun t 1f:--:, p roff:--:,-:,1011 ...11 bf:-fc>1·e m ...1k 111q ...1ny 11v-.1e-:,t1r1f:-nt, ...1 11d
   11r.-e-:,t1qL1tf:- and ful l\ ' undf:-rc::,tL11 ·1d L11·1y ...1nd L1II r 1-:,k-:, bt-fo1·e                                         Al l op 1n1 011-::,,                          ...1nd 11·1fon11L1t1on
   111cludt::-d on t h1c::, web-::, 1ti:- ...-::ire bL1-:,ed on -_:,ou r ci::--:, bel 1e\1 ed t u bi::-                             ,_
                                                                                                                                     :rnd \-v r1tte11 111                   f ...11th , but -_:, hou ld bt::-
   111di:-pend1::-ntlv ·-.1e r1f1ed, ...-r nd no Jf:-~ire-:,1::-ntat10 11 u r w ...1rr ..1ntv of ~:rny k ind, i::-xp re-_:,-_:, 0 1 1mp l1ed, 1-:, n1ade, 1n clud111~i
   but nut l1r111tt:"d tu L111V r i::-pre<::,e11t,_--] t1un or \\'di r L111t:/ cu 11ce 111 111~1 du_ur d(_V, r_o rn p li:-tt::-rk':.,':.,, (_UI ree_ trk':.,':_,, t1r 11el11 1c':.,':.,
  ur L7 ppr uµ r 1~--ltt::-lli::'':.,':.,. 111 ...-1LILl1t 1ur1, we u 11llertc-1kt:" 11u r ec_,p ur1c_,1!J1i 1t y tu 11ut1f',' c_, uc_li u p1r11011c_,, d l1d lyc_,ec_, or
   111f:Jr 111L1t1u11 01 tu kccµ c_,u(_ li up 1ri 1u 11 c_,, dt1~--1lv'--,t::-':., u r 1J1fu11nL1t1u 11 u1 1r cr 1t. A lc_,u be dWdl e t l1c-1t ow 11 er c_,, t:" 111µ10\t:"e':.,
  LlrLI 1,vr 1tc1•_, uf dt 1ll fur RL1~1111 ~1Bull.r.u111, llC ll1d\' lk\'c lu 1H:l en •_;lwrt pu•_,1t 1ur 1•_, 111 '_,ecu 11 t1e'_; tlidt Ind'/ l_k
  d 1'CU',',t:'d 0 11 t l11', Wt--lY;1tt-- CH lk:'\\"_,letter. P,:--1',t lt--',ult', dlt:' riut 111d 1cdtl'-.-'t-- of future p rofit',. T l w _                                  ; tdhlt-- I', d UL11:1tt--,
  tl10uu l1 11ot e '.'e l'/ t rddt:" 1•; rrprt--•;t--rlted. Prof1L L111d lo';';r', reported drt-- d ( tudl f11JLJle', fro 111 t he portfc,110',
   E) 1otc(_fi E)redkuuh r11L1rkHJe'.., 011 bcl 1...--1 lf uf Rd~l ll1~JBLlll.uYn, U .C.


  If -,,ou h.._i'.'C:- L1 u11Tr::.,.11t L1ct1 '/t::_.. -_:,ub-:,cn pt1011 with E110tt::_..ch E',reL1koub                )'OLI   1,-v1II 11r::_..r:,d to co 11L1ct u-:, l1er P 1f           )'OU   W?nt
  to c~inccl your -::,u bscr1pt1011. O pt1nq out of crn ...1il-:, d o c-::, not r·cr110-.,1c you from your· ..:,1J \11cc :,-it



                                                                                     Attachment J                                                                                      PX 11, 728
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 63 of 117




                           Attachment J                  PX 11, 729
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 64 of 117




                  ATTACHMENT K




                                                         PX 11, 730
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 65 of 117




From: Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Wednesday, November 1, 2017 9:47 AM
To:
Subject: FDA Insider Alert: Bought Sk of ONCS




                                                         ->-..:::




                    Good morning,

                    I bought 5k shares of ONCS at $1 .17. Now I have 15K shares at $1.11 .

                    Here is the game plan.

                    Oncosec Medical (ONCS)

                    Catalyst Dates: Phase 2 cancer data due out November 8 - 12

                    Buy Zone: Up to $1.20
                    Profit Zone: $1.50 or higher
                    Stop Zone: $.95 or below



                    Cheers,




                    Kyle Dennis
                    Biotech Trader



                                                   Attachment K                          PX 11, 731
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 66 of 117


  Raging Bull Dashboard
  app.ragingbull.com
  Raging Bull - App




                           Attachment K                  PX 11, 732
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 67 of 117




                  ATTACHMENT L




                                                         PX 11, 733
                 Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 68 of 117




From: Kyle Dennis <Ky le@Biotechbreakouts.com>
Sent: Thursday, November 2, 2017 5:01 AM
To:
Subject: Flash Alert and Your FDA Insider W atch List




                 Good morning,

                 Lots of action yesterday!

                 Like I promised, things should ramp up in November and December!

                 I ended up selling CPRX for a nice $1,250 gain a bit early because the company
                 announced that they will be having an earnings call on November 9th. I don't think
                 anything bad will happen at the earnings call, but it is a risk factor and usually catalyst
                 runs happen after the earnings call. I'm glad to book the profits and buy shares back
                 November 10th or so.

                 I also added 5,000 more ONCS. The company has data on November 11th and two
                 funds just added big positions into the stock. That gives me some more confidence
                 that the data might actually be good and have a nice run into the 11th.

                 I bought 1,000 shares of BLCM because they will be at the ASH Conference in early
                 December presenting some updated clinical data. This is a company I actually do like
                 as well, and the Baker Brothers (my favorite biotech fund) are the top holders here.
                 They own about $58M of the stock.

                 I also bought 1,000 shares of CARA, which will be presenting late breaking Phase 2
                 data at a conference November 7th. This will be a shorter term trade and I'm looking
                 for a nice run into the upper $13's over the next 2-3 trading sessions.

                 I'm doing some extensive research into which other important companies will be
                 presenting at the ASH Conference in December.

                                                        Attachment L                           PX 11, 734
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 69 of 117

Big alert here as w ell.

My Nucleus service and included Million Dollar Mission have gotten a tremendous
response over the last month. Due to the demand and huge influx of subscribers, the
price of the service is going to increase to $10K.

Your last chance before this increase to get in w ill be T ODAY at midnight. After that
time, the price is going up!

To take $6.000 off click here and use promo code: save6k.

Again, deal ends today at midnight. Onw ard and upward, my friends!

Just a reminder, charts and targets are updated every Monday morning!

Catalyst Swing names (1 - 4 week holds) I am watching ...

Immune Design (IMDZ)

Catalyst Dates: Updated Phase 2 cancer data due out December 8 - 12

Buy Zone: $4.1 Oto $4.60
Profit Zone: $6.50 or higher
Stop Zone: $3.90 or below



Kadmon (KDMN)

Catalyst Dates: Updated Phase 2 GVHD data due out December 8 to 12.

Buy Zone: $3.35 to $3.55
Profit Zone: $4.25 or higher
Stop Zone: $3.20 or below



Cara Therapeutics (CARA)

Catalyst Dates: Phase 2 data due out November 7

Buy Zone : $12.10 to $12.70
Profit Zone: $13.50 or higher
Stop Zone: $11.60 or below



Bellicum Pharmaceuticals (BLCM)

Catalyst Dates: Phase 1/2 cancer data due out December 9th.

Buy Zone: $9.20 to $9.75
Profit Zone: $12.00 or higher
Stop Zone: $8.50 or below



                                     Attachment L                            PX 11, 735
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 70 of 117




Catalyst Swing names (1 - 4 week holds) I am watching ...

Cytokinet ics (CYTK)

Catalyst Dates: Phase 3 ALS data due out December 8th.

Buy Zone: $13.50 to $14.00
Profit Zone: $16.50 or higher
Stop Zone: $12.75 or below



Lipocine (LPCN)

Catalyst Dates: Advisory Committee Meeting on January 10, 2018 for men with low
testosterone. FDA Approval is on February 8th.

Buy Zone: $3.40 to $3.70
Profit Zone: $4.40 or higher
Stop Zone: $3.25 or below



Eyegate Pharmaceuticals (EYEG)

Catalyst Dates: Phase 2b data due out for ocular inflammation and pain post cataract
surgery due near the end of the year.

Buy Zone: $1 .00 to $1.10
Profit Zone: $1 .40 or higher
Stop Zone: $.90 or below



Akari Therapeutics (AKTX)

Catalyst Dates: Phase 2 updated data at the ASH conference December 9-12 with
abstracts on November 1 .

Buy Zone: $4.20 to $4.40
Profit Zone: $4.75 or higher

                                   Attachment L                          PX 11, 736
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 71 of 117
Stop Zone: $3.90 or below



Rexhan Pharmaceuticals (RNN)

Catalyst Dates: Phase 2a initial data for triple negative breast cancer, Phase 2 for
pancreatic cancer, and Phase 2 for renal cell carcinoma due in the fourth quarter.
Just did a stock offering on October 13th.

Buy Zone: $1.65 to $1.90
Profit Zone: $2.50 or higher
Stop Zone: $1 .40 or below



lovance Biotherapeutics (IOVA)

Catalyst Dates: Phase 2 melanoma data due out November 8 - 12

Buy Zone: $6.90 to $7.40
Profit Zone: $8.50 or higher
Stop Zone: $6.50 or below



Oncosec Medical (ONCS)

Catalyst Dates: Phase 2 cancer data due out November 11th

Buy Zone: Up to $1.20
Profit Zone: $1.50 or higher
Stop Zone: $.95 or below



Ocera Therapeutics (OCRX)

Catalyst Dates: Phase 2a Cirrhosis data due near the end of 2017.

Buy Zone: $.90 to $1.10
Profit Zone: $1 .40 or higher
Stop Zone: $.80 or below



Calithera Biosciences (CALA)

Catalyst Dates: Phase 1/2 Renal Cell Carcinoma data due out November 11 at the
SITC meeting. Also Phase 2 triple negative breast cancer data due out in the fourth
quarter.

Buy Zone: $16.00 to $17.00
Profit Zone: $19.00 or higher
Stop Zone: $15.50 or below




                                    Attachment L                            PX 11, 737
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 72 of 117

Catalyst Pharmaceuticals (CPRX)

Catalyst Dates: Phase 3 Lambert-Easton Myasthenic Syndrome Data due in the
fourth quarter. Likely later in the fourth quarter because they haven't annou nced
enrollment completion. I'm waiting until after earnings on November 9th.

Buy Zone: $2.45 to $2.75
Profit Zone: $3.15 or higher
Stop Zone: $2.1 0 or below



Galectin Therapeutics (GALT)

Catalyst Dates: Phase 2 NASH data expected in early December.

Buy Zone: $2.20 to $2.40
Profit Zone: $2.80 or higher
Stop Zone: $1.70 or below



I'll be in touch again soon!

Cheers,




I
Kyle Dennis
Biotech Trader




                                    Attachment L                           PX 11, 738
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 73 of 117




                           Attachment L                  PX 11, 739
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 74 of 117




                  ATTACHMENT M




                                                         PX 11, 740
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 75 of 117




From : Kyle Dennis <Ky le@Biotechbreakouts.com>
Sent : Friday, November 3, 2017 1:26 PM
To:
Subject: Sold half ONCS for +19% or $1,500




                                                                                                                  ->-..:::




                   Good afternoon,

                    I sold half, or 7,500 shares of ONCS, at $1.32 for a 19% gain.

                   That is about a $1,500 win so far on a week and a half hold. I'm holding the
                   rest of my 7,500 shares for a potential higher move next week.

                   Cheers,




                    Kyle Dennis
                    Biotech Trader




                    Nc-1thc-r t31ot(·ch [)1·c,1kout-:-, 11or· k ,1~1 111~1 Bu ll.co111, U _(_ (publ 1•~,hcr· of B1ot("Ch Bn:-akout --::,) 1-:, rc-<~11-:-,t t:-r-hl ,1,:-, a11
                    111 '..·c-::,t rnc1 1t  ,1 d\ 1-:-, c·1· 11or· ~1 hr·okcr-/dc ~ilc r 1N1tl 1 (" 1thc-r tht:- U. '-:-,. '-:-,(·c 1_1r 1t1(·':, c'i t:xch ..:-i 11~l(· Con1m 1-::, --::, 1011 0 1· .:-111'/ -_::,+atc-
                                              1



                                                                                                                        1(..i'/1-::, cd th,1t ,111 111forr n ,1t1011 prc -::,c·ntcd 0 11 t h 1,::, v.·cl~:-::, 1tc·
                    -::,c-i:ur·1t1c -::, r·c1J u l,1to 1·v ,1 uth or1t'/. U-::,c·1·-:-, of t h 1-::, wcb-::, 1tc :i re- ~
                    1•-, -, okly fo r 111to1Tnat1011,:=d plH"po•~,e•~,,                  not 1ntr:· 11cfr-d to hf• u •~, hl ,1--, ,1 pr:-rsnn ,:=il11r:- d 111'•.-'f••~,tmf·11t rf:commf:11d ,1 t10111
                   ,111 j 1~, n ot ,J ttu11r,d to ,111y •~,p(-c 1fi c po1tto l10 01· to                                          pcirt 1cul,11· 111'..'t:<,trllf" llt ner~,d~, o r· oh_w ct 1\ 1 t:·•~,. P,Y, t
                    p1::, ·to rm J n c t:· 1~, NU f 1nd1c.Jt1'/t::, of t ut Lll"C r t::, ,:-,ult-:-,.                             ~,u ch 111to1·m .J t10 11 1•~    , 11ot to he c on ~,tnied ,1~ ,11 1
                   otff.1· to -:-,t:·11 o r t he ,:-, ol 1c1L1t1011 o f ,111 offer to hll',', no r 1,:-, 1t t o               he co11-:-,t n1cd ,l~, ,l r·c con1mc1 1cbt 1o n to buy, hold o r


                                                                                                   Attachment M                                                                                    PX 11, 741
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 76 of 117




                           Attachment M                  PX 11, 742
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 77 of 117




From: Kyle Dennis <Kyle@Biotechbr eakouts.com>
Sent: Monday, November 6, 2017 9:32 AM
To:
Subject: Sold ONCS for +$3,000 overall and sold ANTH for about breakeven




                                                               ->-..:::




                   Good morning,

                   I sold ONCS at $1.30 for an overall gain of about $3,000. Excellent Trade!

                   Data abstracts for the SITC conference come out tomorrow. I tend to think the
                   data update will be positive, but I'm going to take the safe route and book the
                   rest of these profits.

                   I also sold ANTH at $1.70 for a breakeven trade. The company delayed their
                   data from "Late December/Early January" to just "First Quarter". They also
                   said that enrollment isn't complete yet, so that makes me think data is going to
                   come out in the February or March timeframe . That's too far away at this time,
                   so it'll come off the w atch list for now and will reappear closer to the end of the
                   year.

                   Cheers,




                   Kyle Dennis
                   Biotech Trader




                                                        Attachment M                           PX 11, 743
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 78 of 117




                           Attachment M                  PX 11, 744
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 79 of 117




From: Kyle Dennis <Ky le@Biotechbr eakouts.com>
Sent: Tuesday, November 7, 2017 5:02 AM
To:
Subject: November 7th FDA Insider W atch List




                  Good morning,

                  I sold the rest of my ONCS yesterday and booked about $3,000 in profits overall!
                  Excellent trade! I sold because they are supposed to have data come out this
                  morning via the SITC Conference abstracts.

                  I also sold my ANTH for about breakeven. I sold early because the company
                  delayed their data from late December to First Quarter. That delay will likely
                  cause the stock to not have a catalyst run until later. It'll be off the watch list here
                  likely until December timeframe.

                  I continue to also hold CYTK and BLCM in the portfolio.

                  Just a reminder, charts and targets are updated every Monday morning!

                  Catalyst Swing names (1 - 4 week holds) I am watching ...

                  OvaScience (OVAS)

                  Catalyst Dates: Phase 1/2 initial data due late December 2017 for OvaPrime with
                  primary ovarian insufficiency or poor ovarian response.

                  Buy Zone: $1.35 to $1.50
                  Profit Zone: $1 .90 or higher
                  Stop Zone: $1 .25 or below



                                                     Attachment M                               PX 11, 745
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 80 of 117




 Geron Corporation (GERN)

 Catalyst Dates: Phase 3 Part 1 blood cancer data update due out at ASH
 December 8 to 12th.

 Buy Zone: $2.00 to $2.10
 Profit Zone: $2.50 or higher
 Stop Zone: $1 .90 or below



 Axsome Therapeutics (AXSM)

 Catalyst Dates: Phase 3 complex regional pain syndrome data due out late
 December or early January. Phase 3 Knee Osteoarthritis associated w it h bone
 marrow lesions due out late December or early January. Phase 3 treatment
 resistant depression data due out 1Q 2018.

 Buy Zone: $4.40 to $4.80
 Profit Zone: $6.00 or higher
 Stop Zone: $4.25 or below




 Immune Design (IMDZ)

 Catalyst Dates: Updated Phase 2 cancer data due out December 8 - 12

 Buy Zone: $4.10 to $4.60
 Profit Zone: $6.50 or higher
 Stop Zone: $3.90 or below



 Kadmon (KDMN)

 Catalyst Dates: Updated Phase 2 GVHD data due out December 8 to 12.

 Buy Zone: $3.35 to $3.55
 Profit Zone: $4.25 or higher
 Stop Zone: $3.20 or below

                                 Attachment M                          PX 11, 746
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 81 of 117



 Bellicum Pharmaceuticals (BLCM)

 Catalyst Dates: Phase 1/2 cancer data due out December 9th.

 Buy Zone: $9.20 to $9.75
 Profit Zone: $12.00 or higher
 Stop Zone: $8.50 or below



 Cytokinetics (CYTK)

 Catalyst Dates: Phase 3 ALS data due out December 8th.

 Buy Zone: $12.35 to $12.90
 Profit Zone: $15.50 or higher
 Stop Zone: $12.00 or below



 Lipocine (LPCN)

 Catalyst Dates: Advisory Committee Meeting on January 10, 2018 for men with
 low testosterone. FDA Approval date is on February 8th.

 Buy Zone: $3.40 to $3.70
 Profit Zone: $4.40 or higher
 Stop Zone: $3.25 or below



 Eyegate Pharmaceuticals (EYEG)

 Catalyst Dates: Phase 2b data due out for ocular inflammation and pain post
 cataract surgery due near the end of the year.

 Buy Zone: $1.00 to $1. 10
 Profit Zone: $1.40 or higher
 Stop Zone: $.90 or below



 Akari Therapeutics (AKTX)

 Catalyst Dates: Phase 2 updated data at the ASH conference December 9-12
 w ith abstracts on November 1.

 Buy Zone: $4.20 to $4.40
 Profit Zone: $4.75 or higher
 Stop Zone: $3.90 or below



 Rexhan Pharmaceuticals (RNN)

                                 Attachment M                          PX 11, 747
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 82 of 117

 Catalyst Dates: Phase 2a initial data for triple negative breast cancer, Phase 2
 for pancreatic cancer, and Phase 2 for renal cell carcinoma due in the fourth
 quarter. Just did a stock offering on October 13th.

 Buy Zone: $1.65 to $1.90
 Profit Zone: $2.50 or higher
 Stop Zone: $1.40 or below



 Catalyst Pharmaceuticals (CPRX)

 Catalyst Dates: Phase 3 Lambert-Easton Myasthenic Syndrome Data due in the
 fourth quarter. Likely later in the fourth quarter because they haven't announced
 enrollment completion. I'm waiting until after earnings on November 9th .

 Buy Zone: $2.45 to $2.75
 Profit Zone: $3.15 or higher
 Stop Zone: $2.1O or below



 Galectin Therapeutics (GALT)

 Catalyst Dates: Phase 2 NASH data expected in early December.

 Buy Zone: $2.20 to $2.40
 Profit Zone: $2.80 or higher
 Stop Zone: $1.70 or below



 I'll be in touch again soon!

 Cheers,




 Kyle Dennis
 Biotech Trader




 Raging Bull Dashboard
 app.ragingbull.com
 Raging Bull - App




 N,--1•i1t--r   B Hitt-"c h   B r1-<1kc1uh nnr        R._7(j lf1(jBull c (Jill, LLC (puhl 1 ,h,-,r           (it   B Hitr-'c h     B rr-<1k(1uh)       1•   IH ) l'tt-"ft-"d   J,      dll
 111.r-•,trr1'""" 11t dd 11•,,-,1 n1n d   hr(ikt-'r/dt-<11'"""1 v.1th t---1th'""" r th,-, U <...., L,,...r   u r1t1i-•,   fi Ex(   hL1 1111t-' ( nrr1rr11 •,l (JI I () r   L1 n, •   t dtr-



                                                                        Attachment M                                                                               PX 11, 748
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 83 of 117




                           Attachment M                  PX 11, 749
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 84 of 117




                  ATTACHMENT N




                                                         PX 11, 750
                   Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 85 of 117




From: Kyle (Bio Tech Breakouts Support) <kyle@biotechbreakouts.com >
Sent : Wednesday, December 6, 2017 4 :31 PM
To: Joe Palamara
Subject: [BioTech Breakouts] Re : Re: December 6th FDA Insider W atch List


 tt#- Please type your reply above this line -##-

 Your request (110095) has been solved. To reopen this request, reply to this email. See the latest comments below:




               Ky le ( BioT echBreakouts)


               Dec 6, 4:31 PM EST

               Hi Joe,


               You are likely chasing and then buying the stocks out of the buy zone. That is not advised. I recommend
               buying then in the buy zone at your own accord and not mirroring.


               Cheers,


               Kyle




        Joe Palamara

   IZ!:s,       1:18PMEST

        I hold all your positions BUT losing m oney on all except AEZS w hich is barely in the green. All purchases were
        made within an hour of your memo.

        So I find your adverti sement of success interesting & disturbing.



        From: Kyle Dennis < Kyle@Biotechbreakouts.com >
        Sent: Wednesday, December 6, 2017 5:01 AM
        To :
        Subject: December 6th FDA Insider Watch List


                                                                Attachment N                                          PX 11, 751
           Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 86 of 117
[BiotechBreakouts]

Good morning,

Things are cruising along here in the portfolio. I continue to hold all the positions, and all are GREEN!

[https://lh6.googleusercontent.com/NMYKyWAaL99FMhMNuY9jhFBvrMJmfHYcSftDx2srGgAruqbspWD6XmDzkol
ZDRHnV2QkgbDAq7I3EzKexmpSFptu4Uquao2A_Qz_iUDbfF8qHcDAzZQQdTNGN2e0drSM9-yzHQve]

Nothing new to report and I’ll be back to check in tomorrow!

Just a reminder, charts and targets are updated every Monday morning!

Catalyst Swing names (1 - 4 week holds) I am watching…

CorMedix (CRMD)

Catalyst Dates: Phase 3 Hemodialysis patients with central venous catheters due out early 2018.

Buy Zone: $.50 to $.60

Profit Zone: $.95 or higher

Stop Zone: $.40 or below

[https://lh4.googleusercontent.com/r7hr6aYbVhq9_tlviJPu3sxJywRGdfwf8CQaKBNjt96CsSfyWTquFUoe0o9ueeW
qXU1AWtkDQlBfNOu1wYXd3qDfjGetteXLjIp2-DxPtJcc-CPlJFYfMHFMK7SVZCWyP90q5Nos]

Tracon Pharma (TCON)

Catalyst Dates: Top-line survival data for a Phase 2 renal cell carcinoma trial due out in early 2018.

Buy Zone: $2.80 to $3.00

Profit Zone: $3.75 or higher

Stop Zone: $2.50 or below

[https://lh4.googleusercontent.com/4h7iwPjWbIgRefIFQOWqgmCGbCaw_WEZPRa-
WiS2hBmB71Zrb2_IW4e7BEBEXkRDCsF060n0ktysJH5fbGCx0YVKmsiV1-
UaAdI0NpjmzXbdETO27MEJge5QWb4EexN3ZFMNsoMH]

Synergy Pharmaceuticals (SGYP)

Catalyst Dates: FDA approval date of January 24th, 2018

Buy Zone: $1.70 to $2.00

Profit Zone: $3.00 or higher

Stop Zone: $1.50 or below

[https://lh6.googleusercontent.com/THvekrYMnFLusrqwJc3f71_dOSeM7NqvCGcDpRawSbYELgzL0nsPjHx9nGGt
42oJwhZ-Yk5EBTpNt7m4S3Z8yJajF5NvRTAZEafSImFN981MAA_5kEDy32Vh5TTtDtMtQdiyKXlm]
                                               Attachment N                             PX 11, 752
          Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 87 of 117
Axovant Sciences (AXON)

Catalyst Dates: Three sets of Phase 2 data for Dementia due out in January 2018.

Buy Zone: $5.00 to $5.50

Profit Zone: $8.00 or higher

Stop Zone: $4.50 or below

[https://lh3.googleusercontent.com/HHBorM0-6QnhGWwBTZpdXzFnpq1gXxJrwcjmgj9UkBIB6N7aZz-
cNfXon7SSQ-j0D9Vd7RmgU1X4yshdxKn7hoEuJxLd8PYih-6ILh-bqnNF4Rxw53kwsvfGYS6LeRznEqhpSDke]

T2 Biosystems (TTOO)

Catalyst Dates: FDA approval for a diagnostic test expected in late December 2017 or early 2018.

Buy Zone: $4.00 to $4.50

Profit Zone: $6.00 or higher

Stop Zone: $3.90 or below

[https://lh4.googleusercontent.com/45K_KQPAS4-
p92r6BkcWF21sFCrPED31t4_Yg6TkobGRMSqiuwN5Y_i1easCm4em_x30QX6JC7j6rcZJHLNA4iYwmRXe2BrwQQUy
gWxVKNyKzSNgdoQLe-Mpel5-uXo-hdL1FXKJ]

BioLine Rx (BLRX)

Catalyst Dates: Phase 2a partial results due out January 18-20 at the ASCO Gastrointestinal Cancers event.

Buy Zone: $1.00 to $1.10

Profit Zone: $1.30 or higher

Stop Zone: $.90 or below

[https://lh3.googleusercontent.com/yO2mF90hmkBYJ1fkKgQYuuX0Ej7iyBd6rMAjhx5NePSMX6mkDQbgwdoanS
CuWzCIjcf4duWd5qBinuskdciS5NsFINS0vFNj9pYClBOSY-RBIvplu--arQgwfLzOCeQf6fMo_KCU]

Agile Therapeutics (AGRX)

Catalyst Dates: FDA approval for a contraceptive patch due out December 26th.

Buy Zone: $4.60 to $5.00

Profit Zone: $6.00 or higher

Stop Zone: $4.50 or below

[https://lh3.googleusercontent.com/LyIEEj0J68wk7z4S0llM1BSJX0mynGTqzQjXtjncyj41OGye_d4XOOIEoV9ftFQN
FYBD3JGR3nYOhLuKh1GMEO-ut6blOHxVk9gTBzFN0H9CyCH19znLTCo8_0ZFzIYIJo2Hb0vb]

Aeterna Zentaris (AEZS)
                                             Attachment N                           PX 11, 753
          Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 88 of 117
Catalyst Dates: FDA approval for adult growth deficiency due out December 30th.

Buy Zone: $1.75 to $2.00

Profit Zone: $2.50 or higher

Stop Zone: $1.60 or below

[https://lh4.googleusercontent.com/d0fSOZ1nmocceqW_Wx3zXnur02qdMddcWqu7ecq4gw11QsY3k1y0bNSxp
4XGaQbmd0mr2YYwY20kOYKP7bT_70gvj0eTmt_lTzvuc6EtlcT8Zf9AvEJ7fkoJq-V-3Ydvt2Y6Zg4O]

OvaScience (OVAS)

Catalyst Dates: Phase 1/2 initial data due late December 2017 for OvaPrime with primary ovarian insufficiency
or poor ovarian response.

Buy Zone: $1.35 to $1.50

Profit Zone: $1.90 or higher

Stop Zone: $1.25 or below

[https://lh5.googleusercontent.com/dChM5iENRoQOez1b3f5I4U0gv7WXHU3n90JGo6Xj9cpcXXWNoA3oSMBerxJ
D8Ou6Ue2SsF6Le-V4uE3dtIxh6IuefWFPRThve9wG8EeN4WkF0S2IdOMcus4K1PmGJ4_dVHMqgqdn]

Axsome Therapeutics (AXSM)

Catalyst Dates: Phase 3 complex regional pain syndrome data due out late December or early January. Phase 3
Knee Osteoarthritis associated with bone marrow lesions due out late December or early January. Phase 3
treatment resistant depression data due out 1Q 2018.

Buy Zone: $4.40 to $4.80

Profit Zone: $6.00 or higher

Stop Zone: $4.25 or below

[https://lh3.googleusercontent.com/QzW0IpfoLjMQk-
jkQGUXsCLf_NZGPoqhripZGwVEeVDYRsMLNXcKDaN4wwq1ntf5p6KUUEOQoLj2VM3ScQ3k7iZA34OeD8HJY-
ZcawIKm4XOuzyPdKPxJQScuJqINXDoO7Xanvuw]

Kadmon (KDMN)

Catalyst Dates: Updated Phase 2 GVHD data due out December 8 to 12. More Phase 2 data for Idiopathic
pulmonary fibrosis due out in January as well.

Buy Zone: $3.35 to $3.65

Profit Zone: $4.25 or higher

Stop Zone: $3.20 or below

[https://lh4.googleusercontent.com/ILXRb1LBcEm8HJhbFBtCjJzOBPwvCvV50eOj1NP6GLP60KMuiF9ABQGWbtd0
UtvXjoeduJCc79xMj4DuNX6CDl3mSLGnzQ94DFemRYLuMLJ7TPT5cZiLCsJTu2iD9GOUP6MtGg_m]
                                                 Attachment N                       PX 11, 754
           Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 89 of 117
Eyegate Pharmaceuticals (EYEG)

Catalyst Dates: Phase 2b data due out for ocular inflammation and pain post cataract surgery due first quarter
2018.

Buy Zone: $1.05 to $1.20

Profit Zone: $1.60 or higher

Stop Zone: $.95 or below

[https://lh3.googleusercontent.com/4MAWnbDPTtnleyNsPFR15LFlLBJTGWut1oatS_K7XtKdntK43gSbjJ5kj5UDjVX
0dDLFd48sdO8NuhspIbvusZfiOjV_pl0s2UXieNORF7-U-SFyOAk9CxxejYzH_N_Fp2lVIpq2]

I’ll be in touch again soon!

Cheers,

[Kyle Dennis]
Kyle Dennis
Biotech Trader

[Special]<https://app.ragingbull.com/ad/5/link>
Raging Bull Dashboard <https://app.ragingbull.com/ad/5/link>
app.ragingbull.com
Raging Bull - App

Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an
investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state
securities regulatory authority. Users of this website are advised that all information presented on this website
is solely for informational purposes, is not intended to be used as a personalized investment recommendation,
and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past
performance is NOT indicative of future results. Furthermore, such information is not to be construed as an
offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or
sell (short or otherwise) any security. All users of this website must determine for themselves what specific
investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and
investigate and fully understand any and all risks before investing. All opinions, analyses and information
included on this website are based on sources believed to be reliable and written in good faith, but should be
independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or
appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or
to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of
and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every
trade is represented. Profits and losses reported are actual figures from the portfolios Biotech Breakouts
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us
                                                Attachment N                            PX 11, 755
                         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 90 of 117




          here<https://mr141.infusionsoft.com/app/linkClick/172827/3c29263896e2bf46/208677145/b81d3e0b11f9f
          2c3> if you want to cancel your subscription. Opting out of emails does not remove you from your service at
          BiotechBreakouts.com.

          If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

          Remove me from Premium Email
          List<https://mr141.infusionsoft.com/app/optOut/49/0376d7226ff65e6c/208677145/b81d3e0b11f9f2c3>

          835 E Lamar Blvd #263 Arlington, Texas 76011 United States


]
    Thank You for Contacting Support.




                                                         Attachment N                          PX 11, 756
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 91 of 117




                  ATTACHMENT O




                                                         PX 11, 757
                    Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 92 of 117




From: Daren (BioTech Breakouts Support) <kyle@biotechbreakouts.com>
Sent: Tuesday, February 20, 2018 2:14 PM
To: Joe Palamara
Subject: [BioTech Breakouts] Re : Re: FDA Insider A lerts: Sold CRMD


 tt#- Please type your reply above this line --##-

 Your request (1 32665) has been solved. To reopen this request, reply to this email. See the latest comments below:




               Daren (Bio TechBre akouts)


               Feb 20, 2:14 PM EST


              Joe.


               Our service w ill never tell you to buy or sell a particular stock. That is left to licensed brokers. Our trades
               alert our members to the actual trades t hey are making in as near real time as possible considering it
               takes a few minutes to send out emails to thousands o f people. The pur pose o f our service is to watch
               our professional traders execute real money trades during the week and learn from t hem in doi ng so. If a
               member chooses to "mirror" that trade that's up to them.


               Daren.




      Joe Palamara

 IXlb       20, 10:59 AM EST

      Ok so you get in at a better price than all & get out at a better price than alll Good for you. Sucks for most of usl



      From: Kyle Denn is < kyle@biotechbreakouts.com>
      Sent: Tuesday, February 20, 20 18 l 0:20 AM
      To:
      Subject: FDA Insider A lerts : Sold CRMD

      [alt_text]


                                                                 Attachment O                                          PX 11, 758
              Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 93 of 117
Good morning,

I sold 20,000 shares of CRMD at $.50 for breakeven. Company pushed data out to second quarter. Will rebuy
later.

Cheers,

[https://cdn.ragingbull.com/media/2017/11/df7edd0324776754132aa1357da6f8ba.png]
Kyle Dennis
Biotech Trader

RagingBull, LLC
62 Calef Hwy. #233, Lee, NH 03861

Manage Email Preferences<https://u6067039.ct.sendgrid.net/wf/click?upn=B3b2QVtR07unCLj8-
2FpqBWvNn9zpQmDNp6szSs8fGLmhqcWIJbc-2BNeZSkQ-2FZtPN4jQr36ADYJr90y6iTYRxXP2g-3D-
3D_oVg8acSoFelKI5h3UUtKfxIgBqoQKrKez9iVPHq2AR421i1j4sJSGc8lXw3HeO0LLHZo131j62YPqcXMzIkpgjTdCgA
V9QItcvaPiSZYIAsp59rcMBH-2BaSGt0JaXfZYPj9O-2FHRhLAph01vbro2mfrbATVFpO574YAeoC6uMjUsGHxcmBFw-
2BW-2F9TCPzwEqGlfFsJ0Gv-2F-2F-2B5yi6qn-2FwTJUfMHHy9h-2Fc-2FplWJ76sg-
2FxO3IGxWquFw31XkyfEAopF4vcfLS4mApdx1ab79My2nH3SLPLQjVOJ2jutW1E48vz8TqSW4N5MLsjQNi7Ac02YRXF
H99XARqyLC...> | Unsubscribe
All*<https://u6067039.ct.sendgrid.net/asm/unsubscribe/?user_id=6067039&data=6_qMNUFvKWfWyC26dZkRP
V2RXaF-P5pbdI07FWXuVYv9aPabQ6Aw7simFPyO-
7B55bw9_5qEYCB4CvIOFDrOWY373TB_h7URWpUfLheHEnlZ7uNWUMvPdlioKdtK5ofQpS0CKiZgt9i8K67aMOHQQK9
hDO5GxCq3Uv1AXbBlMYaXGGMGqUEnwTLYq8AosYFkSF9YY1LH_PGq4DWQ9zmaB_E6pdaLebfhQEjNCrHcghnNmlg
ZZDZikH2tvaaEySGHTacVaVOiF88eOcy_NxODr5AUMx8bEYHVqPwGe-57GFINKoRH0pWz-
UwP0lV_FaAK2VvVBQwQQ3Q0rOLeoCdiVPCb13zv5nHmZgUgDfupvVbILnfwwx1-
vZakZHELPAdkspK3UECERr6v5hHzTqH4Sutjhs_7jFeYgG412m...>

* Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need
to contact support to give us permission to e-mail you again.

This e-mail was sent to the following lists: Biotech Breakouts FDA Insider Alerts

Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an
investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state
securities regulatory authority. Users of this website are advised that all information presented on this website is
solely for informational purposes, is not intended to be used as a personalized investment recommendation, and
is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past
performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer
to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell
(short or otherwise) any security. All users of this website must determine for themselves what specific
investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and
investigate and fully understand any and all risks before investing. All opinions, analyses and information
included on this website are based on sources believed to be reliable and written in good faith, but should be
independently verified, and no representation or warranty of any kind, express or implied, is made, including but
not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or
                                                 Attachment O                             PX 11, 759
                         Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 94 of 117




        appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or
        to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
        for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
        newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is
        represented. Profits and losses reported are actual figures from the portfolios Biotech Breakouts manages on
        behalf of RagingBull.com, LLC.

        If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to
        cancel your subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


]
    Thank You for Contacting Support.




                                                         Attachment O                          PX 11, 760
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 95 of 117




                  ATTACHMENT P




                                                         PX 11, 761
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 96 of 117




From : Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent : Wednesday, November 1, 2017 9:28 PM
To:
Subject: This is going up 250% Thursday at Midnight




                                                           ->-..:::




                    Evening comrades!

                    $5,679 baby! Per day! Every day! More on that below .

                    Heads up! Nucleus goes from $5,999 to $10,000 yearly Thursday at midnight.
                    But you can be grandfathered into my mentorship service for just $3,999 right
                    now! Review my homepage before the price goes up.

                    So on October 1 the $25,000 journey started.

                    I have turned $1 5,000 into OVER $3,000,000 in just a few years, wiped the
                    slate clean and started over with $25,000 to show my Nucleus clients how they
                    can do this too.

                    My Nucleus fee at the time was $5,999 yearly but I lowered it to $3,999 making
                    it accessible for everyone. I mean who doesn't have a $4 - $5k credit card.

                    Tons of clients signed up to watch me turn $25,000 into $1 ,000,000
                    STREAMING live daily and 1-month I'm already up 66% having turned that
                    $25,000 into $41,578.70 as of this evening.

                                    $25,000 into $1 ,000,000 JOURNEY details

                          • Phase I: This is where I'll grow the account from $25,000 into $200,000.
                          By far the hardest phase and the one you definitely want to learn about as
                          soon as possible.

                                                      Attachment P                         PX 11, 762
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 97 of 117
       • Phase II: This is where I'll show you how to use $200,000 to make
       $1 ,000,000+ yearly. And since I normally trade with about $200,000 in my
       account, you'll learn EVERY account hacking strategy I have, something I
       call 'trading buckets' to make $1,000,000+ each year trading stocks.


  Now I challenge you to find ANYONE on Wall Street who has actually made
  $3,000,000 in the last few years and is willing to mentor you live during the
  trading day. Not to mention the incredible library of content that I have already
  built that you can access 24/7 .... and I keep adding to it!

  Let's be honest here. Maybe you won't make $3 million like I have done, but
  what would it mean to you if you made even a fraction of that and learned to do
  it for the rest of your life? That kind of knowledge is priceless.

  And don't forget the fact you get full access to trade live w ith 20 year day
  trading pro Keith Kern in Lightning Alerts FREE, valued at $1,548 yearly.

  You will also get my FDA Insider service FREE, which are valued at $1,596
  yearly just by itself.

  Which brings me to the point of this email.

  EVERYONE knows Nucleus is a steal at $5,999 yearly. Which is why 400+ are
  in my chatroom daily.

  Now I MAKE $5,679 per day, every day trading. And just a few years ago I
  STARTED with ONLY $15,000!

  So Thursday at midnight my Nucleus fee, rightfully so, rises from $5,999 yearly
  to $10,000 yearly. Essentially what I make in less than 2-days of trading. JUST
  2-days of trading.

  This email has one purpose.

  I'm asking you to review the BiotechBreakouts homepage, learn more about
  the challenge, heck watch my Facebook interview again and SIGN UP at
  $3,999 yearly before the rate climbs to $10,000.

  That's right, I'm not asking $5,999 yearly tonight. I'm keeping it at $3,999
  yearly for 1 more day. Come Thursday at midnight you won't see $5,999
  anymore, you'll see $10,000!

  So why not grandfather yourself at $3,999 yearly now and start your journey
  with me?

  I'm hungry to kick Wall Street's butt and show you how to do the same.

  It's your call if you'd like to join me.

  Sincerely,




  Kyle Dennis

                                       Attachment P                         PX 11, 763
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 98 of 117
  Biotech Trader




                           Attachment P                  PX 11, 764
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 99 of 117




From: Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Thursday, November 2, 2017 4:07 PM
To:
Subject: [Expiring soon] 5 reasons YOU need to see




                                                            ->-..:::




                    Good afternoon,

                    The Nucleus program has proven time after time to be the best trading
                    mentorship on the market. I am often asked why the Nucleus is the best
                    service on the market, so I decided to tell you exactly why this is best time to
                    get into the Nucleus!

                    *Hint: There's an enormous discount involved which ends at MIDNIGHT*

                    You need to take action before midnight. Here's five reasons why:

                    Reason #5 - You get to see my trading screen live.

                    Every single day I am streaming my trading to show you exactly what it looks
                    like to be a Million Dollar trader. If you have a question about what or how I am
                    doing something throughout the day, I answer you in real time. I am completely
                    transparent, and I have nothing to hide. Which is exactly why I show you my
                    screen.

                    Reason #4 - Unparalleled Mentorship

                    I have been through it all. When I started trading, I had $80,000 in student
                    debt, and only had $15,000 in my savings account. I decided to take that
                    money and learn how to trade. 5 years later those same $15,000 turned into
                    well over $3,000,000. I wasn't lucky. I learned a strategy, perfected it, and now
                    I teach all my Nucleus members that same strategy.

                                                     Attachment P                             PX 11, 765
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 100 of 117

  Reason #3 - Yearly Subscriptions to both FDA Insider Alerts and
  Lightning Alerts

  Nucleus comes with yearly subscriptions of both FDA Insider Alerts and
  Lightning Alerts. The best part is that if you have a questions about either
  watch list, you can ask me directly and get an answer right away. The live chat
  room is an open forum to ask any question you'd like. Would you benefit from
  having that kind of service? I know I would.

  Reason #2 - The Educational Content

  Nucleus comes with hours of educational content designed to help you learn
  my Million Dollar strategy. This is the same strategy that I have used to
  consistently beat the market on my way to over 3 million dollars in profits. The
  lessons range from how to place a trade all the way to how to do a scan for
  Biotech Stocks.

  I am not only giving you one year trading knowledge, I am give you a lifetime of
  trading knowledge. These strategies can be used for the rest of your trading
  career, and that to me is truly priceless.

  Reason #1 - Million Dollar Mission+ Last time special offer

  The Million Dollar Mission is truly a priceless educational experience. I am
  teaching you step by step how to take a small account, apply my strategies as
  we will eventually make $ 1,000,000 in trading profits.

  I don't even put a value on this program, I added it to the Nucleus as this is the
  best way w e can learn together!

  Added Bonus:

  As of tonight at midnight the Nucleus Package will be priced at $10,000.

  I am offering you an opportunity to be grandfathered into this very special
  $3,999 offer. You will have this opportunity until tonight at midnight. Then, the
  Nucleus jumps up to $10,000!

  Click here to join and use Promo Code: save6k to take $6,000 off!

  This is the last opportunity to get the Nucleus at this special discounted price
  before it jumps up to it's permanent price of $10,000.

  So now, is truly the best time to get into the Nucleus Program!

  Cheers,




  Kyle Dennis
  Biotech Trader



                                   Attachment P                             PX 11, 766
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 101 of 117




                            Attachment P                  PX 11, 767
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 102 of 117




                   ATTACHMENT Q




                                                          PX 11, 768
                  Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 103 of 117




From: Donald (Bio Tech Breakouts Support) <kyle@biotechbreakouts.com>
Sent : Thursday, January 18, 2018 9:14 AM
To: Joe Palamara
Subject: [BioTech Breakouts] Re : Re : January 17 Trading Recap: +$4,500 and more!


 tt#- Please type your reply above this line -##-

 Your request (125068) has been solved. To reopen this request, reply to this email. See the latest comments below:




               Donald (BioTechB reakouts )


               Jan 18, 9:14 AM EST


              Joe,


               I have removed you from Kyle's free newsletter as requested.


               If you are new to the service be sure to go through this checklist so you are up to speed with everything.
               Step l: Watch this important Portfolio Allocation Video.
               Step 2: Please watch the "How To Do Biotech Research" series ~                      • .!3.!:!.l, and ~    . so you know how
               to research these companies li ke an expert!
               Step 3: Take a bit of t ime to watch t he Charting Webinar also, to help you perfect your entries and exits.
               Step 4: Always check your Education Section for videos on all types of topics.

               Have a great day.


               Donald




             Joe Palamara

             Jan 17, 10:39 PM EST

             These propaganda memos are insulting. I have a portfol io of your losers so only send memos related to the
             service you have forced me to in & stop all other propaganda.




                                                                Attachment Q                                          PX 11, 769
      Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 104 of 117
From: Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Wednesday, January 17, 2018 7:05 PM
To:
Subject: January 17 Trading Recap: +$4,500 and more!

[BiotechBreakouts]

Good evening,

I booked about $4,600 in profits today! Market was up big today and we took advantage.

Check out the Trading
Recap<https://mr141.infusionsoft.com/app/linkClick/179213/998dad646140d904/243815191/fc3fec32
8ff8036a>.

Also, here is a Live
Scan<https://mr141.infusionsoft.com/app/linkClick/179215/12577a17f1911898/243815191/fc3fec328ff
8036a> from the Nucleus Room for today along with a Daily Video
Watch<https://mr141.infusionsoft.com/app/linkClick/179217/2632a76ed2554a8a/243815191/fc3fec328
ff8036a> for tomorrow morning to get prepared.

Big sale on The Nucleus
Program<https://mr141.infusionsoft.com/app/linkClick/179219/8eaabf2748dd662b/243815191/fc3fec3
28ff8036a> ends in about 24 hours.

Cheers,

[Kyle Dennis]
Kyle Dennis
Biotech Trader

[Special]<https://app.ragingbull.com/ad/5/link>

Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an
investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state
securities regulatory authority. Users of this website are advised that all information presented on this
website is solely for informational purposes, is not intended to be used as a personalized investment
recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or
objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to be
construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must
determine for themselves what specific investments to make or not make and are urged to consult with
their own independent financial advisors with respect to any investment decision. The reader bears
responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks
before investing. All opinions, analyses and information included on this website are based on sources
believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any
representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                                            Attachment Q                              PX 11, 770
                        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 105 of 117




               opinions, analyses or information current. Also be aware that owners, employees and writers of and for
               RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
               newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is
               represented. Profits and losses reported are actual figures from the portfolios Biotech Breakouts manages
               on behalf of RagingBull.com, LLC.

               If you have a current active subscription with Biotech Breakouts you will need to contact us
               here<https://mr141.infusionsoft.com/app/linkClick/179211/d1b8d6a5f794ea1e/243815191/fc3fec328ff
               8036a> if you want to cancel your subscription. Opting out of emails does not remove you from your
               service at BiotechBreakouts.com.

               If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

               Remove me from Nucleus Premium Email
               List<https://mr141.infusionsoft.com/app/optOut/53/6c99127a181b20a1/243815191/fc3fec328ff8036a
               >

               62 Calef Hwy #233 Lee, New Hampshire 03861 United States


]
    Thank You for Contacting Support.




                                                          Attachment Q                           PX 11, 771
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 106 of 117




                   ATTACHMENT R




                                                          PX 11, 772
                  Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 107 of 117




From: Kyle Dennis <kyle@biotechbreakouts.com>
Sent: Tuesday, May 29, 2018 10:07 AM
To:
Subject: This is meant for you (I know it )




      Hi,

      It's no secret that trading can be difficult.

       Because of various time constraints doing the research just isn't for everyone. So I've developed a strategy that IS
                                                         for everyone!

                    That strategy is called I.G.N.I.T.E. and it is featured exclusively in my Option Rocket service.

       I.G.N.I.T.E. combines a bulletproof trading strategy with my highest conviction option ideas and send them directly
                                                          to your inbox.

      The results are option trades with 10x, 20x, and even 50x growth potential.
      Imagine if you could benefit directly from my trade alerts... That is exactly what Option Rocket could do for you.
      I.G.N.I.T.E. uses a unique method that allows traders to have the opportunity to mirror my trades.
      So now you could really just kick your feet up and watch the profits start rolling in.
      There will be no more guessing games for you. Just good clean profits.
      Cheers,




                                                                     Kyle Dennis
                                                                    Biotech Trader




                                                                     RagingBull, LLC
                                                           62 Calef Hwy. #233, Lee, NH 03861

                                                      Manage Email Preferences I Unsubscribe All*

       • Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact support to give us
                                                              permission to e-mail you again.


              This e-mail was sent to the following lists: Biotech Breakouts FDA Insider Alerts Biotech Breakouts Nucleus I Sniper Report I

                                                                   Attachment R                                         PX 11, 773
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 108 of 117




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) s registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority Users of this website are advised that all information presented on this website
is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to
any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed
or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades
 ith customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be
construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific
investments to make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader
bears respons bility for his/her own investment research and decisions, should seek the advice of a qualified securities professional before making any
investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and information included on 11is website are based on
sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind, express or
implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be d scussed on this website
or newsletter, but all such positions are held for such representative's own account. Past results are not indicative of future profits. This table is accurate,
U1ouyh 11ol eve1y llctlle is 1ep1ese11lell. P1ofils c111ll losses 1epo1lell c11e c1duc1l fiyu1es horn U1e pu1trolios Kyle Dem1is rnc111c1yes 011 tml1c1ll or Rc1yi11yBull.co111,




If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription. Opting out of emails




                                                                             Attachment R                                                      PX 11, 774
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 109 of 117




From: Kyle Dennis <kyle@biotechbreakouts.com>
Sent: Tuesday, May 29, 2018 4:00 PM
To
Subject: What' s the issue?




     I had someone email me saying "$1497 is expensive"....
     I would have to agree IF this service was mediocre.

     But it's the opposite. Let's just recap.
     I'm doing all the work for you. You'll be a leach ...and I'm ok with that!

     I'm sending you the trade alerts and reports of why I'm interested. You're just looking at your phone like normal.

     I'm delivering you my calculated ideas that are ripe for huge upside potential.

                    In 252 days of trading, do you really think you're not going to get your investment back?

     Seriously, $1497 for the entire year and you think I won't deliver that value to you?

     You don't think you'll make more than that in a year from my alerts?

     Maybe if I was a sham trader with no proof to back up my performance than this service wouldn't be worth the risk.

     But I make over $1 million per year, all verified. So for me, $1497 is a complete joke of a price for the amount of
     work I'm about to put into it for you.

     I wanted to charge $4999 for this, and there's a good chance I'm going there after this sale ends.



     Now is the chance to lock in the deal of a lifetime.




                                                             Kyle Dennis
                                                            Biotech Trader




                                                            Attachment R                           PX 11, 775
                 Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 110 of 117

                                                                                    RagingBull, LLC
                                                                       62 Calef Hwy. #233, Lee, NH 03861


                                                                Manage Email Preferences I Unsubscribe All*


 • Unsubscribe All will block our premium alert service from sending you any e-mails in the future. you will need to contact support to give us
                                                                          permission to e-mail you again.


           This e-mail was sent to the following lists: Biotech Breakouts FDA Insider Alerts Biotech Breakouts Nucleus I Sniper Report                                            I



Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) s registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority Users of this website are advised that all information presented on this website
is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to
any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed
or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades
 ith customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be
cunsllueu 1:1s 1:1 re<.:u111111e11uc1tiu11 tu buy, lrulu ur sell (slrurt ur uU1erwise) 1:111y security. All users ur U1is website must uete1111i11e fur llrerrr~elves wlrc1t sµe<.:iri<.:

investments to make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader
bears respons bilily for his/her own investment research and decisions, should seek the advice of a qualified securities professional before making any
investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and information included on t~is website are based on
sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind, express or
implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be d scussed on this website
or newsletter, but all such positions are held for such representative's own account. Past results are not indicative of future profits. This table is accurate,
though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of Raging Bull.com,




If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription. Opting out of emails




                                                                                  Attachment R                                                         PX 11, 776
                Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 111 of 117




From: Kyle Dennis <kyle@biotechbreakouts.com>
Sent: Wednesday, May 30, 2018 8 :00 PM
To:
Subject: What are Boring Profits?




    It took me about 4 years to get to that level, but I want to get you there overnight.

    Imagine waking up in the morning and seeing an extra $1000, $1500, even $5000 sitting in your account.

    Exciting right?

    Well, for the first time, it sure is! And the second time, and third ...and yes, it'll never not be fun waking up to more
    money.

    But Boring Profits are the epitome of success in the stock market.

    It's that "Ho-Hum" attitude w hen you are so use to making a killing AND you're doing it effortlessly.

    That's the dream right there. The dream is to be so consistent w ith your trading that you are no longer feeling the
    need to brag about wins.

    They come second nature. It's like brushing your teeth in the morning...

    Profits become a habit.

    I'm not here for you to have a roller-coaster performance full of ups and downs, anxiety and stress.

    I want you to be making so much money that you are bored!

    But rather than force you to put in the work for it, I'm going to do that for you.

    We all want instant gratification with little effort right?

    Well, Option Rocket could be the answer to your problems, but it won't be if you blow it!

    62% off is expiring tomorrow night.

    It's a shame if you don't make this happen.




                                                            Attachment R                              PX 11, 777
               Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 112 of 117
                                                                           Kyle Dennis
                                                                          Biotech Trader




                                                                           RagingBull, LLC
                                                               62 Calef Hwy. #233, Lee, NH 03861

                                                         Manage Email Preferences I Unsubscribe All*


 • Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact support to give us
                                                                  permission to e-mail you again.


                           This e-mail was sent to the following lists: Biotech Breakouts FDA Insider Alerts Sniper Report                   j




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) s registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority Users of this website are advised that all information presented on this website
is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to
any user's particular in·~estment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed
or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades
 ith customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be
construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific
investments to make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader
bears respons bilily for his/her own investment research and decisions, should seek the advice of a qualified securities professional before making any
investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and information included on t1is website are based on
sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind, express or
implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be d scussed on this website
or newsletter, but all such positions are held for such representative's own account. Past results are not indicative of future profits. This table is accurate,
though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of Raging Bull.com,




If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription. Opting out of emails




                                                                        Attachment R                                                  PX 11, 778
Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 113 of 117




                   ATTACHMENT S




                                                          PX 11, 779
                  Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 114 of 117




Here's Raging Bull latest response. The email she refers to is as follows:




Checkpoint Therapeutics (CKPT)
Catalyst Dates: Phase 1/2 late breaking data due out September 24th
Buy Zone: $3.55 to $3.95
Profit Zone: $4.50 or higher
Stop Zone: $3.30 or below




From: Crysta l (BioTechBreakouts Support)
Sent: Thursday, August 16, 2018 12:46 PM
To: Joe Palamara
Subject: [BioTech Breakouts] Re : Re: FDA Insider: Bought CKPT
 'It#- Please type your reply above this line -##


 Your request (183283) has been solved. To reopen this request, reply to this email. See the latest comments below:




                                                                Attachment S                                          PX 11, 780
       Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 115 of 117
Crystal (BioTechBreakouts)

Aug 16, 12:46 PM EDT

Joe,


Please check the watchlist for August 15, 2018 for more information.


Sincerely,


Crystal




Joe Palamara

Aug 15, 12:10 PM EDT

Thank you, but my question is what is the catalyst or research done by Raging Bull that it believes this
stock would go up?

________________________________




Crystal (BioTechBreakouts)

Aug 15, 11:59 AM EDT

Joe Palamara,


While it may be easy to mirror us, our service will never tell you to buy or sell a particular stock.


That is left to licensed brokers.


Our traders alert our members to the actual trades they are making in as near real time as possible
considering it takes a few minutes to send out emails to thousands of people.


The purpose of our service is to watch our professional traders execute real money trades during the
week and learn from them in doing so.


If a member chooses to “mirror” that trade they do so at their own risk.


Crystal
                                           Attachment S                            PX 11, 781
               Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 116 of 117




    Joe Palamara

~          15 10:22 AM EDT

    T he Mark Tepper law fi rm wh ich helps invest o rs recover losses after b rokers recommend unsuitable
    investm ents, announced today t hat it is investigat ing alleged claims against brokerage firm s, for recommend ing
    Fortress companies Avenue T herapeutics, Checkpoint Therapeut ics and Must ang Bio.

    There is no positive news, no upcoming calendar events for th is stock. Please explain w hy you expect a move
    u p7



    From : Kyle Dennis < kyle@biotechbreakouts.com>
    Sent: Wednesday, August l 5, 2018 9 :46 AM
    To :
    Subject: FDA Insider : Bought CKPT

    [alt_t ext]

    Good m o rning ,

    I own 6,000 shares of CKPT at $ 3.86 average. A nice move t o t he m id $4's could be in store soon.

    Cheer s,

    [ https://cdn.ragingbu ll.com / media/ 2017/1l / df7edd0 324 776754132aal35 7da6f8ba.png]
    Kyle Dennis
    The People's Trader

    Raq inq Bull , LLC
    62 Calef Hwy. # 23 3, Lee, NH 03861

    Manage Em ail Preferences < https: / / u606 7039.ct. sendgrid.net /wf /click?upn=B3b2QVtR07unCLj8-
    2 FpgBWv Nn9zpQmDNp6szSs8fGLmhgcWIJbc-2BN eZSkQ-2 FZtPN4jQr36ADYJr90y6iTYRxXP2g-3D-
    3 D oVg8acSoFelK1 5h 3UUtKfx lgBgoQKrKez9iVPHg2AR42 l i l j4sJSGc81Xw3HeO0LLHZo l 3 1 j62YPgcXM zlkpgjT dCgA
    V9QltcvaPiSZYIAvAhuQU8LUd7LD5tOMeagr4-
    2 FlrkhWsdijEica0 B86 2n0ilotnOilpYWi l nnuXYcFadR74yWgWn l va8A 2 5 lt-
    2 F5 H2 l dv5kZakn0 BVpSho9 7G88fQAo6tjhkd5jKiolrbzBCBaCYK6 iqSCUf015 l St l a0pKG4IICGUq0DC5 MQUl DAbt YK
    l Sb771 Ny71aE38ilS- 2F- 2Bic9 k9 bLFiQ- 2 BZe BjwLUeHV- 2FBogVpPYXNglZ90k9QQ0t ... > I Unsubscribe
    All*< https://u60670 39.ct. sendgrid.net /asm / unsubscribe/?user id=6067039&data=Fa8vm 0O6klPNQXKx HNwyB
    F4 D eTlbW3 59yfLRQaShCgee l jliZ9 jm2 l saFhki 5BU5Az hit KCljZBG l RYgc2Wlw ltteQYRmiOO3pFIDT7bBS6mACQpaF
    SZfA4f4ZyEfvivoNJKf8SgW4c IFDgJpPwbfUCSgMFEh XdxAcFJRuGLCuVtOs 6OyE4UNagiUEP-9 KnpDkUvgaSRp2 59 -
    gjU5YGR3VggA5i0 DapGBXvRoASpv UPl it d 76t 3a3dxNjllvnVkL5A38f96pl9uPbFG5YOUbvCvR67ko B0Ar469npNERC
    pRyNsy9L5p9xviT 5Blv0wk7slH0sy2gWynoleasZkJXMyyKjXnDo97xlxutn l YApd8 m x Dl zA 4aHQFXk L8yfdu6wp5B
    4x4RRoJlgnMfW9 12ETWuJRCVU-nC5 ... >

    * Unsubscribe All wi ll block o ur premium alert service from sending you any e- m ails in the future, you wi ll need
    to cont act support to give us perm ission to e- mai l you again.

                                                    Attachment S                             PX 11, 782
                        Case 1:20-cv-03538-GLR Document 10-1 Filed 12/07/20 Page 117 of 117




         This e-mail was sent to the following lists: Biotech Breakouts FDA Insider Alerts

         Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment
         adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
         regulatory authority. Users of this website are advised that all information presented on this website is solely for
         informational purposes, is not intended to be used as a personalized investment recommendation, and is not
         attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
         employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this
         website, but all such individuals are buying and selling such securities for their own account. These individuals
         do not engage in any trades with customers. The buying and selling of securities by these individuals is not part
         of a regular business of buying and selling securities. Past performance is NOT indicative of future results.
         Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
         is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this
         website must determine for themselves what specific investments to make or not make and are urged to consult
         with their own independent financial advisors with respect to any investment decision. The reader bears
         responsibility for his/her own investment research and decisions, should seek the advice of a qualified securities
         professional before making any investment, and investigate and fully understand any and all risks before
         investing. All opinions, analyses and information included on this website are based on sources believed to be
         reliable and written in good faith, but should be independently verified, and no representation or warranty of
         any kind, express or implied, is made, including but not limited to any representation or warranty concerning
         accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility
         to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also
         be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
         securities that may be discussed on this website or newsletter, but all such positions are held for such
         representative’s own account. Past results are not indicative of future profits. This table is accurate, though not
         every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
         manages on behalf of RagingBull.com, LLC.

         If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to
         cancel your subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


]
    Thank You for Contacting Support.




                                                         Attachment S                         PX 11, 783
